EXECUTION VERSION




CUSIP No.: 89674JAK2


TERM LOAN AGREEMENT
Dated as of November 30, 2018
among
TRITON CONTAINER INTERNATIONAL LIMITED,
as the Borrower,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
The LENDERS from Time to Time Party Hereto,
PNC CAPITAL MARKETS LLC,
as Joint Lead Arranger and Bookrunner,
ING BELGIUM SA/NV, as Joint Lead Arranger and Co-Syndication Agent,
MUFG BANK, LTD., as Joint Lead Arranger and Co-Syndication Agent,
BANK OF AMERICA, N.A., as Co-Documentation Agent,
BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agent,
CREDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH, as Co-Documentation Agent,
DBS BANK LTD., as Co-Documentation Agent,
FIFTH THIRD BANK, as Co-Documentation Agent, and
WELLS FARGO BANK, N.A., as Co-Documentation Agent





SECTION 1.DEFINITIONS AND ACCOUNTING TERMS.    1
1.1Definitions    1
1.2Accounting Terms    25
1.3Other Interpretive Provisions    25
1.4Times of Day    26
SECTION 2.COMMITMENTS OF THE LENDERS.    26
2.1Commitments to Make Loans    26
2.2Loan Options    27
2.3Borrowing Procedures    27
2.4Continuation of LIBOR Rate Loans    27
2.5Maturity of Loans    28
2.6Obligations of Lenders Several    28
2.7Term Loan Facility    28
2.8Optional Increase in Term Loan Facility    28
SECTION 3.EVIDENCE OF LOANS.    30
SECTION 4.PRINCIPAL PAYMENT AMOUNTS, INTEREST AND FEES.    30
4.1Principal Payment Amounts    30
4.2Interest    30
4.3Default Interest    31
4.4Fees    31
4.5Method of Calculating Interest and Fees    31
SECTION 5.DEFAULTING LENDERS.    31
5.1Defaulting Lenders    31
SECTION 6.PAYMENTS, OFFSETS, PREPAYMENTS AND REDUCTION OR TERMINATION OF THE
COMMITMENTS; BORROWING BASE.    32
6.1Payments Generally    32
6.2Prepayments    33
6.3Offset    34
6.4Proration of Payments    34
6.5Borrowing Base    35
SECTION 7.ADDITIONAL PROVISIONS RELATING TO EURODOLLAR RATE LOANS; CAPITAL
ADEQUACY; TAXES.    36
7.1Increased Cost    36
7.2LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available; LIBOR Undesirable    37
7.3Indemnity    38
7.4Designation of a Different Lending Office    39
7.5Special Prepayment; Replacement of Lender    39
7.6Taxes    40
7.7Successor LIBOR Rate Index    44
SECTION 8.COLLATERAL.    45
SECTION 9.REPRESENTATIONS AND WARRANTIES.    46
9.1Existence    46
9.2Authorization; Validity and Enforceability    46
9.3No Conflicts    46
9.4No Default    47
9.5Insurance    47
9.6Litigation    47
9.7Title; Liens    47
9.8Subsidiaries    47
9.9Partnerships; Limited Liability Companies    47
9.10Purpose; Use of Proceeds    47
9.11Margin Regulations    47
9.12Compliance    48
9.13ERISA Compliance    48
9.14Environmental Matters    48
9.15Taxes    48
9.16Investment Company Act Representation    49
9.17Accuracy of Information    49
9.18Financial Statements    49
9.19No Material Adverse Effect    49
9.20Existing Indebtedness    49
9.21Solvency    49
9.22Anti-Terrorism Laws    49
9.23Valuation of Container Equipment Acquired from TALICC    49
9.24Anti-Corruption Laws    50
SECTION 10.BORROWER’S COVENANTS.    50
10.1Financial Statements and Other Reports    50
10.2Notices    51
10.3Existence    52
10.4Nature of Business    52
10.5Books, Records and Inspection Rights    52
10.6Insurance; Reports    53
10.7Maintenance of Property    53
10.8Taxes    53
10.9Compliance    53
10.10Merger, Purchase and Sale    54
10.11Restricted Payments    54
10.12Maximum Funded Debt Ratio    54
10.13Consolidated Tangible Net Worth    55
10.14Minimum Fixed Charge Coverage Ratio    55
10.15Interest Rate Agreements    55
10.16Indebtedness    55
10.17Liens    57
10.18Transactions with Borrower Related Parties    59
10.19Guaranties    59
10.20Negative Pledges, Restrictive Agreements, Etc.    60
10.21Use of Proceeds    60
10.22Designation of Unrestricted Subsidiaries    60
10.23Anti-Terrorism Laws; International Trade Law Compliance    60
10.24Fiscal Year    61
10.25Additional KYC Information    61
10.26Anti-Corruption Laws    61
SECTION 11.CONDITIONS TO CLOSING AND OF BORROWING.    61
11.1Conditions to Closing    61
SECTION 12.EVENTS OF DEFAULT AND REMEDIES.    64
12.1Events of Default    64
12.2Remedies    66
12.3Application of Proceeds of Collateral    67
SECTION 13.ADMINISTRATIVE AGENT.    67
13.1Appointment and Authority    67
13.2Rights as a Lender    68
13.3Exculpatory Provisions    68
13.4Reliance by Administrative Agent    69
13.5Delegation of Duties    69
13.6Resignation of Administrative Agent    69
13.7Non-Reliance on Administrative Agent and Other Lenders    70
13.8No Other Duties, Etc.    70
13.9Administrative Agent's Fee    70
13.10Authorization to Release Collateral    70
13.11No Reliance on Administrative Agent's Customer Identification Program    70
13.12Funding Reliance    71
SECTION 14.GENERAL.    72
14.1No Waiver; Cumulative Remedies; Enforcement    72
14.2Waivers and Amendments    72
14.3Notices    73
14.4USA Patriot Act Notice    75
14.5Expenses; Indemnity; Damage Waiver    75
14.6Governing Law; Entire Agreement    77
14.7Successors and Assigns    77
14.8Assignments by Lenders    77
14.9Register    80
14.10Participation    80
14.11Certain Pledges; Successors and Assigns Generally    81
14.12Survival    81
14.13Effectiveness of Agreement    81
14.14Severability    82
14.15Execution in Counterparts, Effectiveness, Etc.    82
14.16Investment    82
14.17Other Transactions    82
14.18Forum Selection and Consent to Jurisdiction    82
14.19Waiver of Jury Trial    83
14.20Treatment of Certain Information; Confidentiality    83
14.21Interest Rate Limitation    84
14.22Payments Set Aside    84
14.23No Advisory or Fiduciary Responsibility    85
14.24Appointment of Lead Arranger and Bookrunner; No Other Duties    85
14.25Acknowledgement and Consent to Bail-In of EEA Financial Institutions    85





SCHEDULES
Schedule I    Amounts of Commitments and Percentages of Lenders
Schedule II    Indebtedness Constituting Subordinated Funded Debt
Schedule 9.5    Insurance
Schedule 9.6    Litigation and Contingent Liabilities
Schedule 9.8    Subsidiaries
Schedule 9.9    Partnerships, Limited Liability Companies
Schedule 9.14    Environmental Matters
Schedule 9.20    Existing Indebtedness
Schedule 10.2    Addresses for Notices
Schedule 10.6    Insurance Requirements
Schedule 10.17    Liens
Schedule 10.18    Related Party Agreements
EXHIBITS
Exhibit A    Form of Note
Exhibit B    Form of Borrowing Base Certificate
Exhibit C    Form of Loan Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Assignment and Assumption
Exhibit F    Subordination Provisions Applicable to Subordinated Funded Debt
Exhibit G    Form of Optional Prepayment Notice
Exhibit H-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)










TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT, dated as of November 30, 2018, is among TRITON
CONTAINER INTERNATIONAL LIMITED, an exempted company organized under the laws of
Bermuda (the “Borrower”), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the lenders
under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).
W I T N E S E T H:
WHEREAS, the Borrower is engaged in the owning and leasing of marine cargo
containers and activities incidental thereto;
WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility and, subject to and upon the terms set forth herein, the Lenders are
willing to make available to the Borrower the term loan facility set forth
herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1.DEFINITIONS AND ACCOUNTING TERMS.

1.1    Definitions. In addition to terms defined elsewhere in this Agreement,
the following terms shall have the meanings indicated for purposes of this
Agreement:
“Additional Lender” has the meaning set forth in Section 2.8(c).
“Administrative Agent” means PNC Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified as the “Administrative Agent’s Office” on Schedule 10.2.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” has the meaning set forth in Section 7.5.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Affiliated Entities” means Affiliates of the Borrower that are engaged in the
secondary sale and/or leasing of Container Equipment.
“Aggregate Commitment Amount” means One Billion Dollars ($1,000,000,000), as
such amount may be increased in accordance with Section 2.8 hereof.
“Agreement” means this Term Loan Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010, and any other similar anti-bribery or
anti-corruption laws or regulations administered or enforced in any jurisdiction
in which the Borrower or any of its Subsidiaries is located or conducts
business.
“Anti-Terrorism Laws” means any laws rules or regulations relating to
anti-terrorism, economic, financial sanctions programs and trade embargoes,
import/export licensing, money laundering or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time.
“Applicable Margin” means, as applicable, (a) the percentage to be added to the
Base Rate applicable to Base Rate Loans based on the S&P Rating then in effect
as set forth in the pricing grid below under the heading “Base Rate Percentage”
or (b) the percentage to be added to the LIBOR Rate applicable to LIBOR Rate
Loans based on the S&P Rating then in effect as set forth in the pricing grid
below under the heading “LIBOR Rate Percentage”.




 

If (i) there is no S&P Rating or (ii) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest percentage indicated
therefor in the above table. Each change in the LIBOR Rate Percentage or the
Base Rate Percentage, as applicable, resulting from a publicly announced change
in such S&P Rating shall be effective during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.8(a)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2017 and the related
consolidated statements of operations, stockholder’s equity and comprehensive
income, and cash flows for the fiscal year ended December 31, 2017, including
the notes thereto.
“Authorized Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Assistant Treasurer of the Borrower, or such
other individuals, designated by written notice to the Administrative Agent from
the Borrower, authorized to execute notices, reports and other documents on
behalf of the Borrower required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the Prime
Rate, and (iii) the Daily LIBOR Rate, plus 1.00%, so long as Daily LIBOR Rate is
offered, ascertainable and not unlawful. Any change in the Base Rate (or any
component thereof) shall take effect at the opening of business on the day such
change occurs. The Administrative Agent will give notice promptly to the
Borrower and the Lenders of changes in the Base Rate.
“Base Rate Loan” means any Loan or portion thereof during any period in which it
bears interest at a rate determined with reference to the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Book Value” means, with respect to Casualty Receivables at any time of
determination, the book value thereof at such time as determined in accordance
with GAAP consistently applied.
“Borrower” has the meaning set forth in the preamble.
“Borrower Related Party” means, for purposes of Section 10.18 only, any Person
(other than a Restricted Subsidiary) (a) which directly or indirectly through
one or more intermediaries Controls, or is Controlled by, or is under common
Control with, the Borrower, (b) which beneficially owns or holds five percent
(5%) or more of the equity interest of the Borrower or (c) five percent or more
of the equity interest of which is beneficially owned or held by the Borrower or
a Restricted Subsidiary.
“Borrowing” means Loans made by all Lenders on the same Business Day and
pursuant to the same Loan Request in accordance with Section 2.3 or 2.4 and any
additional Loans made pursuant to Section 2.8.
“Borrowing Base” has the meaning set forth in Section 6.5.
“Borrowing Base Deficiency Date” has the meaning set forth in Section 6.2(a).
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, (i) the state where the Administrative Agent’s Office is located or
(ii) New York, and, with respect to LIBOR Rate Loans, means any such day on
which dealings in Dollar deposits are conducted by banks in the London interbank
deposit market.
“Capital Stock”  means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Capitalized Lease” means any lease obligation for Rentals which is required to
be capitalized on the balance sheet of the lessee in accordance with GAAP.
“Capitalized Rentals” means, as of the date of any determination thereof, the
amount at which the aggregate Rentals due and to become due under all
Capitalized Leases under which the Borrower or any Restricted Subsidiary is a
lessee would be reflected as a liability on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries.
“Casualty Loss” means, with respect to the Borrower’s SIA Container Equipment,
any of the following: (a) such SIA Container Equipment is lost, stolen or
destroyed; (b) such SIA Container Equipment is damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever; or (c) if such SIA
Container Equipment is subject to a lease agreement, such SIA Container
Equipment shall have been deemed under such lease agreement to have suffered a
casualty loss.
“Casualty Receivables” means all rights of the Borrower to payment for SIA
Container Equipment sold and all rights of the Borrower to payment in connection
with a Casualty Loss.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events after the date hereof by
which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time, directly or indirectly, of more than forty percent
(40%) of the total voting power of the Voting Stock of Triton Holdco (or, if
applicable, a Successor Holding Company (as defined below); or
(b)at any time, the Borrower (or, in the case of a transaction permitted under
Section 10.10, the Surviving Entity) ceases to be directly or indirectly
wholly-owned by Triton Holdco (and, if applicable, a Successor Holding Company);
provided, that notwithstanding the foregoing, a transaction will not be deemed
to involve a Change of Control solely as a result of Triton Holdco becoming a
direct or indirect wholly owned subsidiary of a holding company if the direct or
indirect holders of the voting stock of such holding company immediately
following that transaction are substantially the same as the holders of Triton
Holdco’s voting stock immediately prior to that transaction (and such holders of
Triton Holdco’s voting stock immediately prior to such transaction would not
have otherwise caused a Change of Control) (such an entity, a “Successor Holding
Company”).
“Closing Date” means the date this Agreement becomes effective pursuant to
Section 11.1.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (and any successor statute thereto), and the regulations
promulgated and rulings issued thereunder. Section references to the Code are to
the Code as in effect on the Closing Date, and any subsequent provisions of the
Code, amendments thereto or substitutions therefor.
“Collateral” means “Collateral” as defined in the Security and Intercreditor
Agreement.
“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent and secured party under the Security and Intercreditor
Agreement (and its successors and permitted assigns in such capacity).
“Collateral Documents” means the Security and Intercreditor Agreement, the
Intercreditor Collateral Agreement and any other collateral document, control
agreement, instrument or agreement now or hereafter delivered pursuant to or in
connection with any of the foregoing.
“Commercial Letter of Credit” means a commercial letter of credit which is
drawable upon presentation of a sight draft and other documents evidencing the
sale or shipment of Container Equipment purchased by the Borrower in the
ordinary course of the Borrower’s business.
“Commitment” means, for any Lender, such Lender’s commitment to make Loans under
this Agreement. The amount of the Commitment of each Lender as of the Closing
Date is set forth on Schedule I, and such amount may be adjusted by increases of
the Commitments pursuant to assignments in accordance with Section 14.8.
“Commitment Increase” has the meaning set forth in Section 2.8(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means the net income and net losses of the Borrower
and its Restricted Subsidiaries determined in accordance with GAAP, including
gains and losses on the sale of Container Equipment, but excluding (a) any gains
or losses (net of applicable tax effect) on the disposition of capital assets
other than Container Equipment, (b) any gains on sales or other dispositions of
other Investments and any extraordinary or nonrecurring items of income to the
extent that the aggregate of such gains and extraordinary or nonrecurring items
exceeds the aggregate of losses on such sales or other dispositions and
extraordinary or nonrecurring charges, (c) any non-cash gain or loss on any
interest rate protection agreement or any similar hedging agreement resulting
from the requirements of Financial Accounting Standard No. 133 or any similar
accounting standard, (d) to the extent included in such net income or net
losses, the Borrower’s share of net income and/or losses of Unrestricted
Subsidiaries and (e) any non-cash compensation expense related to incentive or
non-qualified stock options. Notwithstanding the foregoing, solely in respect of
the period commencing April 1, 2016 and ending on the earlier of (a) the first
anniversary of the Mergers and (b) September 30, 2017, up to a maximum aggregate
cumulative amount of $65,000,000, “Consolidated Net Income” shall not include
any adjustments, restructuring costs, non-recurring expenses, non-recurring
fees, non-operating expenses, charges or other expenses (including legal,
accounting and other transaction and advisory fees, severance, bonus and
retention payments and non-cash compensation charges) made or incurred by the
Borrower or its Restricted Subsidiaries in connection with the Mergers. The term
“Mergers” as used herein shall have the meaning given in that certain
Transaction Agreement, dated as of November 9, 2015, by and among the Borrower,
Triton International Limited, Ocean Bermuda Sub Limited, Ocean Delaware Sub,
Inc., and TAL International Group, Inc., as same may be amended, modified or
supplemented from time to time by the parties thereto.
“Consolidated Net Income Available For Fixed Charges” means, for any period of
determination, the sum, without duplication, of (a) Consolidated Net Income for
such period, plus (b) to the extent deducted in determining Consolidated Net
Income, all provisions for any federal, state or other income taxes made by the
Borrower and its Restricted Subsidiaries during such period, plus (c) cash
distributions received by the Borrower from Unrestricted Subsidiaries (excluding
cash distributions received by the Borrower directly or indirectly from TAL
International Group, Inc. and each of its subsidiaries (including TAL
International Container Corporation, TAL Finance III LLC, TAL Advantage V LLC
and TAL Advantage VI LLC)) during such period, plus (d) to the extent deducted
in determining Consolidated Net Income, all Fixed Charges during such period.
“Consolidated Net Tangible Assets” means, as of the date of any determination
thereof, the total amount of all Tangible Assets of the Borrower and its
Restricted Subsidiaries after deducting (a) Restricted Investments and (b) all
current liabilities as determined in accordance with GAAP.
“Consolidated Tangible Net Worth” means, as of the date of any determination
thereof, the consolidated stockholders’ equity of the Borrower and its
Restricted Subsidiaries, as determined in accordance with GAAP (excluding any
non-cash gain or loss on any interest rate protection agreement or similar
hedging agreement resulting from the requirements of Financial Accounting
Standard No. 133 or any similar accounting standard), plus all outstanding
preferred stock of the Borrower and accrued but unpaid dividends thereon, less
the sum, without duplication, of (a) all Intangible Assets of the Borrower and
its Restricted Subsidiaries and (b) Restricted Investments.
“Container Equipment” means intermodal dry van and special purpose cargo
containers, (including any generator sets or cooling units used with
refrigerated containers, and any related spare parts, and any substitutions,
additions or replacements for, to or of any such associated generator sets, gps
units and refrigeration units) and all special purpose containers, open top
containers, flat rack containers, bulk containers, cellular palletwide
containers, rolltrailers and all other types of special containers and tank
containers.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means (a) the Borrower, each of Borrower’s Subsidiaries, all
pledgors of Collateral, and (b) each Person that, directly or indirectly, is in
control of a Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.
“Current Debt” means, with respect to any Person as of the date of any
determination, (a) all Indebtedness of such Person for money borrowed or that
has been incurred in connection with the acquisition of assets, in each case
other than Funded Debt, and (b) all Guarantee Liabilities of such Person with
respect to Indebtedness of other Persons of the types described in clause (a).
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, that with respect to a LIBOR Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 5.1, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent or any
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by an
Official Body so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Official Body) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.1) upon delivery of written notice of such determination
to the Borrower and each Lender.
“Disqualified Person” means, on any date, (a) any marine container or chassis
leasing company or their respective subsidiaries, any other Person 30% or more
of the issued and outstanding equity securities of which are owned by a
Disqualified Person, or any other Person that is a competitor of the Borrower or
any of its Subsidiaries and has been designated by the Borrower as a
“Disqualified Person” by written notice to the Administrative Agent and the
Lenders and (b) any Affiliate of any Person described in clause (a) above;
provided that “Disqualified Person” shall exclude any Person that the Borrower
has designated as no longer being a “Disqualified Person” by written notice
delivered to the Administrative Agent from time to time.
“Dollars” and the sign “$” means lawful money of the United States.
“DQ List” has the meaning set forth in Section 14.8(b)(iv).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (w) a Defaulting Lender, (x) the Borrower, (y) any
of the Borrower’s Affiliates or Subsidiaries or (z) a Disqualified Person.
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means TCI and any corporation, trade or business that is,
along with the Borrower, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in sections 414(b) and
414(c), respectively, of the Code or section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower of any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f)
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
of any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.
“Event of Default” means any of the events described in Section 12.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect on the
Closing Date.
“Excluded Collateral” has the meaning given to such term in the Security and
Intercreditor Agreement or, if not defined therein, means “Excluded Property” as
defined therein.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in such Loan (other than
pursuant to an assignment request by the Borrower under Section 7.5) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 7.6(g), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 7.6(g),
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Facility Usage” means, at any time of determination, the sum of the aggregate
principal balances of the Loans outstanding at such time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.  
“Fee Letter” means the fee letter agreement, dated November 30, 2018, between
the Borrower and the Administrative Agent.
“Finance Lease” means any lease under which the Borrower, as lessor, leases
Container Equipment to a lessee and which provides revenue to the Borrower and
with respect to which the related Container Equipment is not included as an
asset on the books of the Borrower in accordance with GAAP.
“Fixed Charges” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis for any period, the sum of all: (a) interest expense for
borrowed money, (b) imputed interest expense on Capitalized Leases, (c)
operating rental obligations other than those related to Container Equipment
(net of sublease rental income) and (d) operating rental expense on operating
leases of Container Equipment.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” of any Person means, without duplication, (a) all Funded
Indebtedness, (b) all Capitalized Rentals, (c) all Guarantee Liabilities
relating to Funded Debt of others, (d) all Guarantee Liabilities relating to the
obligations of Unrestricted Subsidiaries and (e) the present value of all Long
Term Lease obligations (such present value to be calculated using a discount
rate equal to the sum of (i) the Base Rate then in effect plus (ii) 1.00%).
“Funded Debt Ratio” means the ratio of Total Debt to an amount equal to the sum
of (x) Consolidated Tangible Net Worth plus (y) Borrower’s deferred income
related to sales of Container Equipment to Subsidiaries as recorded on
Borrower’s balance sheet (determined in accordance with GAAP consistently
applied).
“Funded Indebtedness” means, as of any date, Indebtedness that matures more than
one year after such date or which is renewable, extendible or refundable at the
option of the obligor for a period or periods of more than one year after such
date, but shall not include any portion of the principal of any such
Indebtedness that is payable within one year after such date.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Guarantee Liability” of any Person means any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment by, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation in respect of any Guarantee Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.
“Increase Effective Date” see Section 2.8(d).
“Indebtedness” of any Person means, without duplication, all obligations of such
Person which in accordance with GAAP shall be classified upon the balance sheet
of such Person as liabilities of such Person, and in any event shall include all
(a) obligations of such Person for borrowed money or which have been incurred in
connection with the acquisition of property or assets, (b) obligations secured
by any Lien upon property or assets owned by such Person, even though such
Person has not assumed or become liable for the payment of such obligations, (c)
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (d) Capitalized Rentals, (e) obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (f) obligations of
such Person upon which interest charges are customarily paid, (g) obligations of
such Person issued or assumed as the deferred purchase price of property or
services and (h) obligations of such Person, actual or contingent, as an account
party in respect of letters of credit and bankers’ acceptances (other than any
such obligations in respect of undrawn amounts under letters of credit in
respect of trade payables); provided that trade payables, deferred rental
income, repair service provision, deferred taxes, taxes payable, payroll
expenses and other accrued expenses incurred in the ordinary course of business
shall not constitute Indebtedness.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.
“Indemnitee” has the meaning set forth in Section 14.5.
“Intangible Assets” means, with respect to any Person, all intangible assets of
such Person and shall include unamortized debt discount and expense, unamortized
deferred charges and goodwill.
“Intercreditor Collateral Agreement” means the Amended and Restated
Intercreditor Collateral Agreement dated as of November 1, 2006 among, inter
alia, TCI, the Borrower and Wells Fargo Bank, National Association.
“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest at the LIBOR Rate. Subject to the last
sentence of this definition, such period shall be one, two, three or six Months.
Such Interest Period shall commence on the effective date of such LIBOR Rate
Loan, which shall be (i) the Closing Date if the Borrower is requesting a LIBOR
Rate Loan, or (ii) the date of renewal of or conversion to the LIBOR Rate Loan
if the Borrower is renewing or converting to LIBOR Rate Loans. Notwithstanding
the second sentence hereof: (A) any Interest Period which would otherwise end on
a date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrower shall not select, convert to or renew an Interest Period for any
portion of a LIBOR Rate Loan that would end after the Maturity Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other agreement intended to
protect the Borrower against fluctuations in the rate of interest on its
Indebtedness for borrowed money.
“Investment” means any investment, made in cash or by delivery of any kind of
property or asset, in any Person, whether by acquisition of shares of stock or
similar interest, Indebtedness or other obligation or security, or by loan,
advance or capital contribution, or otherwise; provided that notwithstanding the
foregoing, for purposes of calculating the financial covenants under this
Agreement, Finance Leases are not considered “Investments”.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the rules of the International Standby Practices (ICC Publication
Number 590) as in effect from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Official Body charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Official Body, in each case whether or not
having the force of law.
“Lender” means the financial institutions named on Schedule I hereto and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent.
“Lessee” means a Person that is leasing or renting Container Equipment owned by
the Borrower or any Restricted Subsidiary.
“Letter of Credit” means a Commercial Letter of Credit.
“Letter of Credit Outstandings” means, as of any date of determination, the sum
of (a) the aggregate maximum stated amount at such time which is available to be
drawn under outstanding Letters of Credit for which the Borrower is the account
party and (b) the aggregate amount of all payments on account of drawings under
outstanding Letters of Credit for which the Borrower is the account party that
has not been reimbursed by the Borrower. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
ISP98, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
“Liabilities” means, without duplication, all obligations of the Borrower to the
Administrative Agent, the Collateral Agent or any Lender under this Agreement,
the Notes, the Collateral Documents, any Interest Rate Agreement or any other
Loan Document, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.
“LIBOR Rate” means, for any Interest Period with respect to the Loans to which
the LIBOR Rate applies, the interest rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards to the
nearest 1/100 of 1% per annum) (a) the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
US dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (b) a number equal to 1.00 minus the LIBOR Reserve Percentage.
Notwithstanding the foregoing, if the LIBOR Rate as determined under any method
above would be less than zero percent (0.00%), such rate shall be deemed to be
zero percent (0.00%) for purposes of this Agreement.
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate applies that is outstanding on the effective date of any change in the
LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
“LIBOR Rate Loan” means any Loan that bears interest at a rate determined with
reference to the LIBOR Rate.
“LIBOR Reserve Percentage” means as of any day the maximum effective percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding or in respect of eurocurrency liabilities or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.
“LIBOR Termination Date” has the meaning set forth in Section 7.7(a).
“Lien” means any mortgage, pledge, hypothecation, judgment lien or similar legal
process, title retention lien, or other lien or security interest, including the
interest of a vendor under any conditional sale or other title retention
agreement and the interest of a lessor under any Capitalized Lease.
“Loan” has the meaning set forth in Section 2.1(a) and includes any additional
loan made pursuant to Section 2.8.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, any Loan Request and any other document, instrument or agreement at
any time executed and delivered pursuant to or in connection with any of the
foregoing.
“Loan Related Taxes” has the meaning set forth in Section 7.6.
“Loan Request” has the meaning set forth in Section 2.3(a).
“Long Term Lease” means any lease of real or personal property (other than a
Capitalized Lease) having an original term, including any period for which the
lease may be renewed or extended at the option of the lessor, of five years or
more.
“Majority Lenders” means, as of any date of determination, Lenders having an
aggregate Percentage of more than 50%; provided that the Commitment of, and the
aggregate outstanding amount of all Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders.
“Management Agreement” means any agreement, program, contract or arrangement by
which the Borrower is paid a fee for managing container equipment owned by a
third party.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the Collateral Agent’s Lien on or ability to
realize the value of any Collateral or (c) the Borrower’s ability to pay when
due and/or perform its Liabilities under this Agreement or any other applicable
Loan Document.
“Maturity Date” means the earlier to occur of (i) November 30, 2023 and (ii) the
date on which the Liabilities have been declared payable in accordance with the
provisions of Section 12.2 hereof.
“Month” means, with respect to an Interest Period for any LIBOR Rate Loan, the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
“Multiemployer Plan.” An employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
“Net Book Value” means with respect to the Borrower’s Container Equipment at any
time of determination the book value thereof at such time (determined in
accordance with GAAP consistently applied).
“Note” means a promissory note made by the Borrower in favor of a Lender
substantially in the form of Exhibit A.
“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Permitted Liens” means “Permitted Liens” as such term is defined in the
Security and Intercreditor Agreement or, if not defined therein, means each of
the following:
(a)liens for current taxes, assessments or other governmental charges or levies
imposed on Borrower, its income or any of its properties, franchises or assets
not delinquent or being contested in good faith and by appropriate proceedings
and as to which such reserves or other appropriate provisions as may be required
by generally accepted accounting principles are being maintained;
(b)carriers’, warehousemen’s,     repairmen’s, and other like statutory liens
arising in the ordinary course of business securing obligations which are not
overdue for a period of more than 30 days after the sooner of receipt of notice
thereof or Actual Knowledge thereof by Borrower or which are being contested in
good faith and by appropriate proceedings and as to which such reserves or other
appropriate provisions as may be required by generally accepted accounting
principles are being maintained;
(c)liens, charges, encumbrances and priority claims incidental to the conduct of
Borrower’s business (including warehousemen’s and attorneys’ liens and statutory
landlords’ liens) and deposits, pledges or liens to secure the performance of
bids, tenders or trade contracts, or to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money or other
incurrence of debt, provided in each case, the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate actions or
proceedings and as to which such reserves or other appropriate provisions as may
be required by generally accepted accounting principles are being maintained;
(d)minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of Borrower and its Subsidiaries or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of Borrower and its
Subsidiaries;
(e)pledges or deposits for the purpose of securing a stay or discharge in the
course of any legal proceedings provided that the aggregate amount of all such
pledges and deposits at any one time outstanding shall not exceed $100,000,000;
(f)the leasehold interest of the lessees under any lease agreement;
(g)the liens referred to in Section 2.1(b) of the Intercreditor Collateral
Agreement (provided that Debtor performs its obligations contained in such
section);
(h)banker’s liens and like liens of set-off in favor of any Triton Lender or
Secured Party (as such terms are defined in the Security and Intercreditor
Agreement); and
(i)Liens not otherwise permitted by the preceding clauses (a) through (h),
inclusive, which are otherwise not prohibited by any of the Triton Debt
Agreements (as such term is defined in the Security and Intercreditor
Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 7.5).
“Participant” has the meaning set forth in Section 14.10.
“Payment Date” means (a) with respect to any Base Rate Loan, the last Business
Day of each month, and (b) with respect to any LIBOR Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such LIBOR Rate Loan is
a part and, in the case of a Borrowing of a LIBOR Rate Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan), and to which the Borrower or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under section
4069 of ERISA.
“Percentage” means, with respect to any Lender, the percentage which such
Lender’s Commitment is of the Aggregate Commitment Amount (or, if the
Commitments have terminated, the percentage which such Lender’s Loans is of the
aggregate principal amount of all outstanding Loans).
“Permitted Business” means the purchase, operation, management, administration,
storage, leasing, financing and sale of equipment and other capital assets which
are used in connection with the intermodal transportation of freight by
containers and related assets and any activities that are substantially similar,
related, complementary, ancillary or incidental thereto. Such equipment and
other capital assets shall include, without limitation, intermodal containers,
containers, port equipment, harbor vessels, trucks, cranes and other equipment
and other capital assets used in connection with the container related
transportation of freight. The logistics business, management services business,
the purchase and resale business, the static storage business, the finance lease
business and all other businesses and activities engaged in by the Borrower or
its Subsidiaries or Affiliates on the Closing Date, and any activities that are
substantially similar, related, complementary, ancillary or incidental thereto
or extensions thereof, are also deemed to be a Permitted Business.
“Permitted Investments” means Investments in any of the following:  
(a)direct obligations of the United States or any agency or instrumentality
thereof or obligations backed by the full faith and credit of the United States
of America;
(b)corporate obligations of “AA” quality or better maturing within one year;
(c)commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;
(d)demand deposits, time deposits or certificates of deposit issued by (i) any
United States commercial bank, the United States branch of any foreign bank, any
United Kingdom commercial bank or HSBC Bank Bermuda Limited, in each case so
long as such bank has capital and surplus of not less than the equivalent of
$50,000,000 or (ii) any commercial banks whose obligations are rated A-1, A or
the equivalent or better by Standard & Poor's on the date of acquisition;
(e)money market or mutual funds (i) whose investments are limited to those types
of investments described in clauses (a)‑(d) above or (ii) listed on the National
Association of Insurance Commissioners Class 1 list;
(f)preferred stock Investments or any state, local or municipal obligations, in
each case rated “AA” or better; and
(g)investments made under cash management agreements with any other Lenders.
“Permitted Liens” means Liens permitted under Section 10.17.
“Permitted Transaction” Any of the following transactions; provided that
immediately prior to and after consummation of such transaction, the Borrower
shall be in compliance with Section 6.5:  
(a)any lease agreement in the ordinary course of business;
(b)any merger, consolidation, dissolution or liquidation of any Restricted
Subsidiary of the Borrower with and into the Borrower (so long as the Borrower
is the surviving corporation of such merger, consolidation, dissolution or
liquidation);
(c)any merger, consolidation, dissolution or liquidation of any Restricted
Subsidiary of the Borrower with and into any other Restricted Subsidiary of the
Borrower;
(d)any sale, assignment, transfer, conveyance or other disposition of assets by
any Restricted Subsidiary of the Borrower to the Borrower or any other
Restricted Subsidiary of the Borrower;
(e)any disposition of used, obsolete, uneconomic, worn-out or surplus assets of
the Borrower and its Restricted Subsidiaries in the ordinary course of business;
(f)any sale, assignment, transfer, conveyance or other disposition by the
Borrower or any Restricted Subsidiary of the Borrower of Container Equipment or
other assets to their respective Lessees in the ordinary course of business
pursuant to (A) a Finance Lease that is originated in the ordinary course of
business, (B) a purchase option contained in any lease agreement with such
Lessee that was originated in the ordinary course of business or (C) any other
arm’s length transaction with a Person that is not an Affiliate of the Borrower
entered into in the ordinary course of business;
(g)any transaction pursuant to which the Borrower and/or any of its Restricted
Subsidiaries sells, conveys or otherwise transfers, or grants a security
interest in, containers, leases and other related assets to a special purpose
vehicle or any other Person in connection with a securitization; and
(h)any other sale or disposition by the Borrower or any Restricted Subsidiary of
the Borrower of Container Equipment or other assets that will result in net
sales proceeds (after deducting any costs incurred in connection with each such
sale) of not less than the sum of the net book values, determined in accordance
with GAAP, of the Container Equipment or other assets that were sold.
“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, joint stock company, association, unincorporated
organization, government or agency or political subdivision thereof or other
entity.
“PNC Bank” means PNC Bank, National Association, and its successors.
“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania.
“Principal Payment Amount” means, for each Principal Payment Date, Twenty
Million Dollars ($20,000,000), subject to (i) adjustment pursuant to Section
6.2(c)(iii) and (ii) increase pursuant to Section 2.8.
“Principal Payment Date” means (i) the last Business Day of each of March, June,
September and December, commencing on March 29, 2019 and (ii) the Maturity Date.
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning set forth in Section 14.9.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisor of such
Person and such Person’s Affiliates.
“Remaining Lenders” has the meaning set forth in Section 7.5.
“Rentals” means all fixed rents (including as such all payments which the lessee
is obligated to make to the lessor on termination of the lease or surrender of
the property) payable by the Borrower or a Restricted Subsidiary, as lessee or
sublessee under a lease of real or personal property, but shall be exclusive of
any amounts required to be paid by the Borrower or a Restricted Subsidiary
(whether or not designated as rents or additional rents) on account of
maintenance, utilities, repairs, insurance, taxes and similar charges. Fixed
rents under any so-called “percentage lease” shall be computed solely on the
basis of the minimum rents, if any, required to be paid by the lessee,
regardless of sales volume or gross revenues.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable Event” means any of the events set forth in Section 4043 of ERISA,
other than event for which the thirty (30) day notice period has been waived.
“Restricted Investments” means the total of (a) the amount of the Borrower’s
Investments in any Unrestricted Subsidiary as shown on the most recent
consolidating balance sheet of the Borrower delivered pursuant to Section 10.1,
excluding, for purposes of determining the amount of any Investment in any
Person, any non-cash gain or loss on any interest rate protection agreement or
any similar hedging agreement entered into by such Person resulting from the
requirements of Financial Accounting Standard No. 133 or any similar accounting
standard, plus (b) the excess, if any, of the amount of all other Investments of
the Borrower not included in clause (a) as shown on such balance sheet (other
than Permitted Investments), over 25% of the then current Consolidated Tangible
Net Worth. For purposes of clause (b) above, the original amount of any
Investment in a general partnership interest in any general or limited
partnership shall be deemed to be the aggregate amount of such partnership’s
actual and contingent liabilities, as determined in accordance with GAAP.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests, or on account of any return of capital to such
Person’s shareholders, partner or members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“S&P” means S&P Global Ratings.
“S&P Rating” means, at any time, the rating assigned by S&P to the senior
secured debt of the Borrower and then in effect.
“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by the U.S. Treasury
Department Office of Foreign Asset Control (“OFAC”) available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (c) a Person named on the lists maintained by Her
Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant sanctions authority of a jurisdiction in which the Borrower or any of
its Subsidiaries conduct business, (e) (i) an agency of the government of, or an
organization controlled by, a Sanctioned Country, to the extent such agency or
organization is subject to a sanctions program administered by OFAC, or (ii) a
Person located, organized or resident in a Sanctioned Country, to the extent
such Person is subject to a sanctions program administered under any
Anti-Terrorism Law or (f) a Person controlled by any such Person set forth in
clauses (a) through (e) above.
“Security and Intercreditor Agreement” means the Security and Intercreditor
Agreement, dated as of September 30, 1989, among the Borrower, the Collateral
Agent and such other Persons as may be party thereto from time to time.
“Senior Funded Debt” means Funded Debt of the Borrower and its Restricted
Subsidiaries (determined on a consolidated basis eliminating intercompany
items), excluding all Subordinated Funded Debt.
“SIA Container Equipment” means Container Equipment other than Container
Equipment in which a security interest has been granted to a Person which is not
a party to the Security and Intercreditor Agreement.
“Simultaneous Holder” has the meaning set forth in Section 10.16.
“Subordinated Funded Debt” means (a) the Indebtedness described on Schedule II
and (b) any other Funded Indebtedness of the Borrower or its Restricted
Subsidiaries that is subordinated in right of payment to the Loans and the other
Liabilities and (i)(A) that is established pursuant to a subordination agreement
containing subordination provisions substantially in the form of Exhibit F, (B)
that has a final stated maturity of at least five years after the date of
incurrence thereof and (C) with respect to which the Majority Lenders have not
otherwise reasonably objected, by notice to the Borrower in writing or by
telephone promptly confirmed in writing by the Administrative Agent (together
with a statement explaining any such objection), within 15 days of receipt by
the Administrative Agent (who shall promptly provide such notice to the Lenders)
of notice from the Borrower of the proposed issuance of such Subordinated Funded
Debt, which notice shall be accompanied by a copy of the proposed subordination
agreement and credit agreement relating to such new issue in substantially final
form or (ii) as the Majority Lenders shall otherwise consent. Notwithstanding
the foregoing, Funded Indebtedness of the Borrower or its Restricted
Subsidiaries that at issuance constituted Subordinated Funded Debt shall no
longer constitute Subordinated Funded Debt if after the Closing Date (x) the
subordination provisions thereof are no longer substantially in the form thereof
at issuance or (y) the subordination or credit agreement related thereto is
amended so as to grant additional rights to any subordinated lender or (z) other
provisions thereof are amended so as to cause such Indebtedness to cease to
comply with clause (b)(i)(B) of the first sentence of this definition, unless
the Majority Lenders shall otherwise consent.
“Subsidiary” means any Person of which or in which the Borrower and its other
Subsidiaries own directly or indirectly 50% or more of (a) the combined voting
power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of a Person which is
a corporation, (b) the capital, membership or profits interest of a Person which
is a limited liability company, partnership, joint venture or similar entity, or
(c) the beneficial interest of a Person which is a trust, association or other
unincorporated organization.
“Superior Debt” has the meaning set forth in Section 10.16.
“TALICC” means TAL International Container Corporation, a corporation organized
under the laws of the State of Delaware.
“Tangible Assets” means, as of the date of any determination thereof, the total
amount of all assets of the Borrower and its Restricted Subsidiaries (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting Intangible Assets, all determined in accordance with GAAP.
“Taxes” with respect to any Person means all present and future taxes, levies,
imposts, duties, deductions, withholdings, assessments, fees or other charges
imposed by any Official Body upon such Person, its income or any of its
properties, franchises or assets.
“TCI” means Triton Container Investments LLC, a Nevada limited liability
company.
“TCIL Credit Agreement” means the Ninth Restated and Amended Credit Agreement,
dated as of April 15, 2016, among the Borrower, various financial institutions
and Bank of America, N.A., as administrative agent.
“Termination Event” with respect to any Pension Plan means (a) the institution
by the Borrower, the PBGC or any other Person of steps to terminate such Pension
Plan, (b) the occurrence of a Reportable Event with respect to such plan which
the Majority Lenders reasonably believe may be a basis for the PBGC to institute
steps to terminate such Pension Plan or (c) the withdrawal from such Pension
Plan (or deemed withdrawal under section 4062(f) of ERISA) by the Borrower or
any ERISA Affiliate if the Borrower or such ERISA Affiliate is a substantial
employer within the meaning of section 4063 of ERISA.
“Total Debt” means the sum of (a) Total Senior Debt plus (b) Subordinated Funded
Debt.
“Total Senior Debt” means the sum of (a) Senior Funded Debt plus (b) all Current
Debt of the Borrower and its Restricted Subsidiaries.
“Trade Date” has the meaning set forth in Section 14.8(b)(i).
“Triton Holdco” means Triton International Limited (an exempted company
incorporated with limited liability under the laws of Bermuda).
“Type” means, relative to any Borrowing or Loan, the characterization thereof as
a LIBOR Rate Loan or a Base Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unmatured Event of Default” means an event or condition which with the lapse of
time or giving of notice to the Borrower, or both, would constitute an Event of
Default.
“Unrestricted Subsidiary” means (a) any Subsidiary identified as an
“Unrestricted Subsidiary” in Schedule 9.8 and (b) any Subsidiary that is
designated by the Borrower as an “Unrestricted Subsidiary” in accordance with
the procedures set forth in Section 10.22.
“Unsecured Senior Funded Debt” means Senior Funded Debt which is not secured by
any security interest, pledge, mortgage or other Lien.
“Unsecured Vendor Debt” means unsecured purchase money Indebtedness not
constituting Funded Indebtedness.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
7.6(e)(ii)(B)(4).
“Voting Stock” means, with respect to any Person, any Security (as such term is
defined in Section 2(1) of the Securities Act of 1933, as in effect on the
Closing Date) of any class or classes of such Person the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
directors (or Persons performing similar functions) of such Person.
“Wholly-owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock (except shares required
as directors’ and alternate directors’ qualifying shares) or partnership
interests, as the case may be, and all Indebtedness for borrowed money shall be
owned by the Borrower and/or one or more of its Wholly-owned Subsidiaries.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.3    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
(c)    Any reference to a “fiscal quarter” or a “fiscal year” means,
respectively, a fiscal quarter or fiscal year of the Borrower and its
Subsidiaries.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.4    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time zone (daylight or standard, as
applicable).

SECTION 2.    COMMITMENTS OF THE LENDERS.
Subject to the terms and conditions of this Agreement, each Lender, severally
but not jointly, agrees to make Loans, as described in this Section 2.

2.1    Commitments to Make Loans.
(a)    Each Lender, severally but not jointly, agrees to make a single term loan
to the Borrower (collectively the “Loans” and each individually a “Loan”) on the
Closing Date, in the amount that the Borrower may request up to, but not
exceeding such Lender’s Commitment; provided that (A) the Facility Usage shall
not at any time exceed the Borrowing Base and (B) the sum of the Loans advanced
by the Lenders under this Section 2.1 shall not exceed the Aggregate Commitment
Amount.
(b)    All Loans shall be made by the Lenders on a pro rata basis, calculated
for each Lender based on its Percentage.

2.2    Loan Options. Each Loan shall be a LIBOR Rate Loan or a Base Rate Loan,
as selected by the Borrower. During any period that any Event of Default or
Unmatured Event of Default exists, the Borrower shall no longer have the option
of electing LIBOR Rate Loans, and during such period all Loans shall be
automatically converted to (on the last day of the Interest Period therefor)
Base Rate Loans only, it being understood, however, that the foregoing shall not
be construed to waive, amend or modify any right or power of the Lenders and the
Administrative Agent hereunder, including all rights to terminate the
Commitments and declare the Loans immediately due and payable.

2.3    Borrowing Procedures.
(a)    Loan Requests. The Borrower shall give the Administrative Agent notice by
(x) telephone (promptly confirmed in writing substantially in the form of
Exhibit C (a “Loan Request”)) or (y) by delivering a Loan Request, not later
than 11:00 a.m. at least (i) three (3) Business Days (or such later date agreed
to by the Administrative Agent and Majority Lenders) prior to the Closing Date
or, in the case of a continuation or conversion, the continuation or conversion
date, as applicable, in the instance of a Borrowing of LIBOR Rate Loans (or
continuation or conversion, as applicable) or (ii) one (1) Business Day prior to
the Closing Date in the instance of a Borrowing of Base Rate Loans, of each
requested Borrowing, and the Administrative Agent shall promptly advise each
Lender thereof. Each notice from the Borrower to the Administrative Agent shall
specify (i) the aggregate amount of the Borrowing requested (or continued or
converted, as applicable), (ii) the Type of Loans being borrowed, continued or
converted, as applicable, and (iii) if such Borrowing, continuation or
conversion is of LIBOR Rate Loans, the Interest Period with respect thereto
(subject to the limitations set forth in the definition of Interest Period). Any
notice not specifying the Type of Borrowing shall be deemed a request for a
Borrowing of LIBOR Rate Loans.
(b)    Funding of Administrative Agent. Not later than 11:00 a.m. on the Closing
Date, each Lender shall provide the Administrative Agent at the Administrative
Agent’s Office (or such other place as the Administrative Agent shall designate
from time to time) with immediately available funds covering such Lender’s
Percentage of such Borrowing and the Administrative Agent shall pay over such
funds to the Borrower upon the Administrative Agent’s receipt of the documents,
if any, required under Section 11 with respect to such Loan and provided all of
the conditions precedent to the funding of the requested Loans have been
satisfied.

2.4    Continuation of LIBOR Rate Loans. Subject to Section 2.2, each LIBOR Rate
Loan shall automatically continue as a LIBOR Rate Loan on the last day of the
current Interest Period for such LIBOR Rate Loan for an Interest Period of
equivalent duration, unless paid in full on such last day, or unless one or more
of the conditions in Section 7.2 are in effect, in which case such LIBOR Rate
Loan shall convert into a Base Rate Loan, to begin on the last day of such
current Interest Period. Each continuation of LIBOR Rate Loans shall be pro
rated among the applicable outstanding Loans of all Lenders.

2.5    Maturity of Loans. Unless required to be sooner paid pursuant to the
other provisions of this Agreement, the Loans shall mature and be due and
payable in full on the Maturity Date.

2.6    Obligations of Lenders Several. The obligations of each Lender hereunder
to make its Loan and to make payments pursuant to this Agreement are several and
not joint. The failure of any Lender to make its Loan or to make any payment
under this Agreement on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under this Agreement

2.7    Term Loan Facility. The credit facility evidenced by this Agreement is a
term loan facility. Accordingly, the Borrower will not have the right to
reborrow any amounts repaid or prepaid to the Lenders in accordance with the
terms of this Agreement.

2.8    Optional Increase in Term Loan Facility.
(a)    The Borrower may at any time, and from time to time, after the Closing
Date, by a written notice to the Administrative Agent (which shall promptly
notify the Lenders), request that the Aggregate Commitment Amount be increased
(a “Commitment Increase”) by an amount (in aggregate for all such requests) not
to exceed Two Hundred Million Dollars ($200,000,000) and each such Commitment
Increase shall be in the minimum amount of Twenty Million Dollars ($20,000,000).
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify (i) the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders) and (ii) the
amortization schedule of the additional Loan made pursuant to this Section 2.8.
The additional Loan will amortize at the same annual rate of amortization as the
initial Loan that is in effect when the additional Loan is funded. Such annual
rate of amortization on the initial Loan will be calculated by comparing the
annual aggregate scheduled principal payments of the initial Loan to the unpaid
principal balance of such initial Loan at the time the additional Loan is
funded.
(b)    Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than or less than its applicable Percentage of such
requested increase. Any Lender that fails to respond within such time period
shall be deemed to have declined to increase its Commitment.
(c)    The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld, delayed or conditioned), the
Borrower may also invite one or more Eligible Assignees to become parties hereto
as Lenders (each an “Additional Lender”).
(d)    If the Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.
(e)    As a condition precedent to any Commitment Increase:
(i)    the Borrower shall deliver to the Administrative Agent a certificate
signed by an Authorized Officer of the Borrower dated as of the Increase
Effective Date, stating that: (A) the representations and warranties contained
in Section 9 are true and correct on and as of such Increase Effective Date,
before and after giving effect to the Commitment Increase, as though made on and
as of such Increase Effective Date, (B) no Material Adverse Effect has occurred
since the date of the financial statements most-recently delivered pursuant to
Section 10.1(a), (C) no Unmatured Event of Default or Event of Default exists
before or after giving effect to such additional Loan and (D) the Borrower shall
be in pro forma compliance with all covenants set forth in Sections 10.12, 10.13
and 10.14 hereof; and
(ii)    on or before such Increase Effective Date, the Administrative Agent
shall have received, for further distribution to each Lender (including each
Additional Lender) a joinder agreement dated as of such Increase Effective Date
from each Additional Lender, if any, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent.
(f)    On each Increase Effective Date, upon fulfillment of the conditions set
forth in Section 2.8(e), (i) the Administrative Agent shall notify the Lenders
(including each Additional Lender) and the Borrower of the occurrence of the
Commitment Increase to be effected on such Increase Effective Date, (ii) each
applicable Additional Lender shall become a party to this Agreement with the
rights and obligations of a “Lender” hereunder, (iii) the Administrative Agent
shall record in the Register the relevant information with respect to each
Additional Lender on such date and (iv) Schedule I shall be deemed amended to
reflect the applicable Commitment Increase. Each Additional Lender shall, before
11:00 a.m. on the Increase Effective Date, make available for the account of its
applicable lending office to the Administrative Agent at the Administrative
Agent’s Office, in same day funds, an aggregate amount to be distributed to the
other Lenders for the account of their respective applicable lending offices
such that, after giving effect to such distribution, each Lender has a ratable
share (calculated based on its Commitment as a percentage of the Aggregate
Commitment Amount after giving effect to such Commitment Increase) of the Loans.
The Principal Payment Amounts for each Payment Date shall be increased to
reflect this Commitment Increase as necessary based on the amortization schedule
provided by the Borrower pursuant to Section 2.8(a). The Borrower acknowledges
that, in order to maintain the Loans in accordance with each Lender’s ratable
share thereof, a reallocation of the Commitments as a result of a non-pro rata
increase in the Aggregate Commitment Amount may require prepayment of all or
portions of the Loans on the date of such increase (and any such prepayment
shall be subject to the provisions of Section 6.2).

SECTION 3.    EVIDENCE OF LOANS.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Liabilities. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(b)    Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type and amount of each of its Loans, the Interest Period
therefor (if applicable) and payments with respect thereto.

SECTION 4.    PRINCIPAL PAYMENT AMOUNTS, INTEREST AND FEES.

4.1    Principal Payment Amounts. On each Principal Payment Date during the term
of this Loan Agreement, the Borrower shall repay the Loans in an amount equal to
the Principal Payment Amount. The aggregate principal balances of the Loans,
together with accrued interest thereon and all other amounts owed by the
Borrower pursuant to the terms of the Loan Documents, shall be payable in full
on the earlier to occur of (i) the scheduled Maturity Date and (ii) the date on
which the Liabilities have been declared payable in accordance with the
provisions of Section 12.2 hereto.

4.2    Interest. Subject to Section 4.3,
(a)    Base Rate Loans. The unpaid principal of the Base Rate Loans shall bear
interest prior to maturity at a rate per annum equal to the sum of (i) the Base
Rate in effect from time to time plus (ii) the Applicable Margin in effect from
time to time, payable on each Payment Date and at maturity.
(b)    LIBOR Rate Loans. The unpaid principal of the LIBOR Rate Loans shall bear
interest prior to maturity at a rate per annum equal to the sum of (i) the LIBOR
Rate in effect for each applicable Interest Period plus (ii) the Applicable
Margin in effect from time to time, payable on each Payment Date and at
maturity.
(c)    Maximum Interest Rate. The amount of interest charged on the Loans shall
be subject to the provisions of Section 14.21 hereto.

4.3    Default Interest. The Borrower shall pay interest on any amount of
principal of any Loan which is not paid when due, whether at stated maturity, by
acceleration or otherwise, after as well as before judgment, accruing from the
date such amount shall have become due to the date of payment thereof in full at
the Default Rate. Interest after maturity shall be payable on demand.

4.4    Fees. The Borrower shall pay to the Administrative Agent and the Lenders,
for their own respective accounts, the fees described in the Fee Letter.

4.5    Method of Calculating Interest and Fees. Interest calculated based on the
Prime Rate shall be computed on the basis of a year consisting of 365 or 366
days, as the case may be, and paid for actual days elapsed, calculated as to
each applicable period from the first day thereof to the last day thereof. All
other interest and fees shall be computed on the basis of a year consisting of
360 days and paid for actual days elapsed, calculated as to each applicable
period from the first day thereof to the last day thereof.

SECTION 5.    DEFAULTING LENDERS.

5.1    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as specified in the definition of Majority Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 12 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 6.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, so long as
no Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or at a time
when the conditions specified in Section 11.1 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, owed to, such Defaulting Lender until such time as all Loans to
Non-Defaulting Lenders are in proportion to its Percentage. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender and each Lender
irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions specified
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 6.    PAYMENTS, OFFSETS, PREPAYMENTS AND REDUCTION OR TERMINATION OF THE
COMMITMENTS; BORROWING BASE.

6.1    Payments Generally. Except as otherwise specified in this Agreement, all
payments hereunder (including payments with respect to the Loans) shall be made
without setoff or counterclaim and shall be made in coin or currency of the
United States which at the time of payment shall be legal tender for the payment
of public and private debts in immediately available funds by the Borrower to
the Administrative Agent for the account of the Lenders, pro rata according to
the unpaid principal amounts of the Loans held by them. All such payments shall
be made to the Administrative Agent, prior to 1:00 p.m. on the date due at the
Administrative Agent’s Office or at such other place as may be designated by the
Administrative Agent to the Borrower in writing. Any payment received after 1:00
p.m. shall be deemed received on the next Business Day. The Administrative Agent
shall promptly remit in immediately available funds to each Lender its share of
all such payments received by the Administrative Agent for the account of such
Lender. Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a date other than a Business Day, such payment may be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of payment of interest or any fees. For purposes of
the imposition of any tax (other than taxes on net income and franchises), levy,
charge or withholding of any nature or any variation thereof or any penalty with
respect to the maintenance or fulfillment of the Borrower’s obligations under
this Agreement, whether directly or by such being imposed on or suffered by the
Administrative Agent, any Lender or the Collateral Agent, all payments hereunder
shall be made by the Borrower from sources within the United States. Any
payments or prepayments to be applied to the outstanding amount of any Loans
shall be applied to the Loans held by the Lenders that are not Defaulting
Lenders ratably (based upon the outstanding amount of all Loans held by all
Lenders that are not Defaulting Lenders) until each Lender (including any
Defaulting Lender) has its Percentage of all of the outstanding amount of the
Loans, and the balance, if any, of such payments or prepayments shall be applied
to the Loans of all Lenders in accordance with their respective Percentages.

6.2    Prepayments.
(a)    Mandatory. If the Facility Usage exceeds the Borrowing Base (for the sake
of clarity, such a condition shall exist (A) on the date (the “Borrowing Base
Deficiency Date”) that the Borrowing Base Certificate is delivered by the
Borrower to the Administrative Agent pursuant to Section 10.1(f) if such
Borrowing Base Certificate shall indicate that, as of the computation date
thereof, the Facility Usage exceeded the Borrowing Base, and (B) only if the
Borrower shall not have cured such deficiency prior to such Borrowing Base
Deficiency Date), the Borrower shall, within 30 days after such Borrowing Base
Deficiency Date, make a mandatory prepayment, without premium or penalty, except
as may be required pursuant to Section 7.3, to the Administrative Agent in an
amount sufficient to eliminate such excess.
(b)    Optional.
(i)    General Prepayments. The Borrower may from time to time (subject to the
notice and minimum prepayment provisions set forth in this clause (i)), upon
prior written notice, in the form attached as Exhibit G hereto, received by the
Administrative Agent (which shall promptly advise each Lender thereof, in any
case not later than one Business Day after the Administrative Agent has received
the notice) at least three (3) Business Days prior to any prepayment of LIBOR
Rate Loans and one (1) Business Day prior to any prepayment of Base Rate Loans,
prepay the principal of the Loans in whole or in part without premium or
penalty; provided that (x) any partial prepayment of principal pursuant to this
clause (b)(i) shall be in a minimum amount of $500,000 and (y) any prepayment of
a LIBOR Rate Loan on a day other than the last day of an Interest Period
therefor shall be subject to Section 7.3.
(ii)    Special Prepayments. The Borrower may from time to time prepay without
premium or penalty, except as provided in Section 7.3, any Loan pursuant to the
provisions of Section 7.5. Any prepayment of the principal of the Loans pursuant
to this clause (b)(ii) shall include accrued interest to the date of prepayment
on the principal amount being prepaid.
(c)    Prepayments Generally; Application.
(i)    Any prepayment pursuant to Section 6.2(a) or 6.2(b) above shall be
applied to such Loans as the Borrower shall direct or, in the absence of such
direction: first, to any LIBOR Rate Loan with an Interest Period ending on the
date of such prepayment, second, to any Base Rate Loans outstanding on such
date, and third, to such other Loans as the Administrative Agent may reasonably
determine.
(ii)    Each prepayment under this Section 6.2 shall be made together with
accrued interest and any additional amount which is payable pursuant to Section
7.1, Section 7.3 or otherwise hereunder.
(iii)    Each prepayment under this Section 6.2 shall be applied to reduce all
remaining scheduled Principal Payment Amounts (including the Principal Payment
Amount due on the Maturity Date) by a fraction, stated as a percentage, the
numerator of which is the amount of such prepayment and the denominator of which
is equal to the aggregate unpaid principal balance of all Loans immediately
prior to such prepayment.
(iv)    The Borrower shall promptly confirm in writing any telephonic notice of
prepayment in writing. The Administrative Agent will promptly notify each Lender
of its receipt of any notice of a prepayment and of the amount of such Lender’s
prepayment, in any case at the latest one Business Day after the Administrative
Agent has received notice thereof.
(v)    For the avoidance of doubt, no prepayment of any portion of the principal
balances of the Loans may be reborrowed by the Borrower.

6.3    Offset. In addition to and not in limitation of all rights of offset that
any Lender may have under applicable law, each Lender shall, upon the occurrence
of any Event of Default described in Section 12.1 or any Unmatured Event of
Default described in Section 12.1(c), have the right to appropriate and apply to
the payment of the Liabilities owing to it (whether or not due) any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter with such Lender or any Affiliate thereof, and each such Affiliate is
hereby irrevocably authorized to permit such setoff, provided that any such
appropriation and application shall be subject to the provisions of Section 6.4.

6.4    Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise)
on account of any Loan in excess of its pro rata share of payments and other
recoveries obtained by all Lenders on account of all Loans (including after
giving effect to the loss of any payment or recovery by any other Lender), such
Lender shall purchase from the other Lenders such participations in the Loans
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery pro rata with each of them; provided that if
all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest
unless the Lender from which such payment is recovered is required to pay
interest thereon, in which case each Lender which is required to restore such
purchase price shall pay its pro rata share of such interest. The Borrower
agrees that any Lender so purchasing a participation from the other Lenders
under this Section 6.4 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off pursuant to Section 6.3)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section to share in the benefits of any recovery on such secured claim.

6.5    Borrowing Base. The borrowing base (the “Borrowing Base”) as of any date
shall be an amount equal to the lesser of (I) $1,000,000,000 (as such amount may
be increased in accordance with Section 2.8 hereof) and (II) the total of:
(a)    the sum of:
(i)    the product of (1) 80% and (2) the net investment of the Borrower in
Finance Leases of SIA Container Equipment as recorded on the Borrower’s balance
sheet (determined in accordance with GAAP consistently applied);
(ii)    without duplication of the SIA Container Equipment included in clause
(i) above, the product of (1) 83.33% and (2) the result of (x) the Net Book
Value of the Borrower’s (not including any Subsidiary’s) SIA Container Equipment
(not including the Net Book Value, if any, of (A) any lost, stolen or destroyed
SIA Container Equipment to the extent the Net Book Value thereof (calculated as
though not lost, stolen or destroyed) exceeds $250,000, and such SIA Container
Equipment has been off-hire and no longer billed to a lessee for a period in
excess of 90 days, and (B) any spare parts comprising any portion of SIA
Container Equipment) minus (y) Unsecured Vendor Debt and trade payables incurred
in connection with the acquisition of such SIA Container Equipment; and
(iii)    the product of (1) 80%, and (2) the Book Value (net of reserves in
accordance with GAAP) of Casualty Receivables which are outstanding for 120 days
or less (excluding Casualty Receivables from Affiliated Entities in excess of
$5,000,000 in the aggregate);
minus
(b)    the sum of:
(i)    the current portion of Subordinated Funded Debt (including accrued and
unpaid interest);
(ii)    the product of (1) 20% and (2) the Letter of Credit Outstandings;
(iii)    the outstanding principal amount of Total Senior Debt (other than
Indebtedness hereunder) secured by (x) Finance Leases of SIA Container
Equipment, (y) SIA Container Equipment and/or (z) Casualty Receivables; and
(iv)    accrued and unpaid interest on Total Senior Debt secured by (x) Finance
Leases of SIA Container Equipment, (y) SIA Container Equipment and/or (z)
Casualty Receivables;
in each case, calculated in accordance with GAAP.
The Borrowing Base shall be set forth (showing all calculations) in a Borrowing
Base Certificate duly executed and delivered by an Authorized Officer. Any
Borrowing Base Certificate delivered pursuant to Section 10.1(d) or 11.1(j)
shall remain effective until delivery of a new Borrowing Base Certificate
pursuant to Section 10.1(d); provided that in connection with any request for
loans under the TCIL Credit Agreement, the Borrower may submit an interim
updated Borrowing Base Certificate showing the effect that the use of the
proceeds of such loans will have on item (a)(ii)(y), (b)(i), (b)(ii) or (b)(iii)
of the definition of “Borrowing Base”, it being understood that to the extent
necessary, such interim Borrowing Base Certificate may be prepared by the
Borrower using good faith reasonable estimates of the information contained
therein. Any such updated interim Borrowing Base Certificate shall include a
representation by an Authorized Officer that (x) the proceeds of such Loans (or
the relevant portion thereof) will be used to pay Indebtedness of the type
described in such item (a)(ii)(y), (b)(i), (b)(ii) or (b)(iii) and (y) to the
extent necessary, such Borrowing Base Certificate was prepared using the
Borrower’s good faith reasonable estimates of the information contained therein.
At no time shall the Facility Usage exceed the current Borrowing Base as shown
on the most recently delivered Borrowing Base Certificate.

SECTION 7.    ADDITIONAL PROVISIONS RELATING TO EURODOLLAR RATE LOANS; CAPITAL
ADEQUACY; TAXES.

7.1    Increased Cost.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient, the Borrower will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s or
the Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Lender, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

7.2    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available; LIBOR Undesirable.
(a)    Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
then the Administrative Agent shall have the rights specified in Section 7.2(c).
(b)    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(i)    the making, maintenance or funding of any Loan to which the LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)    such LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any such Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which the LIBOR Rate applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,
then the Administrative Agent shall have the rights specified in Section 7.2(c).
(c)    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 7.2 (a) above, the Administrative Agent shall promptly so
notify the Lenders and the Borrower thereof, and in the case of an event
specified in Section 7.2 (b) above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Subject to Section 7.7, upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of (i) the Lenders, in the case of such notice given by the Administrative
Agent, or (ii) such Lender, in the case of such notice given by such Lender, to
allow the Borrower to select, convert to or renew a LIBOR Rate Loan shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent’s or such Lender’s, as the case may be, determination that
the circumstances giving rise to such previous determination no longer exist. If
at any time the Administrative Agent makes a determination under Section 7.2(a)
and the Borrower has previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Loan and such interest
rate election has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of such Loan as a Base Rate
Loan. If any Lender notifies the Administrative Agent of a determination under
Section 7.2(b), the Borrower shall, subject to the Borrower’s indemnification
obligations under Section 7.3, as to any LIBOR Rate Loan of the Lender applies,
on the date specified in such notice either convert such LIBOR Rate Loan to a
Base Rate Loan otherwise available with respect to such Loan or prepay such Loan
in accordance with Section 6.2. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to a Base
Rate Loan otherwise available with respect to such Loan upon such specified
date.

7.3    Indemnity. The Borrower will indemnify each Lender against any loss or
expense which such Lender may sustain or incur, including any loss or expense
sustained or incurred in obtaining, liquidating or employing deposits or other
funds acquired to effect, fund or maintain a Loan, due to (a) any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) any payment or prepayment (including any prepayment
pursuant to Section 7.3 or 7.5) of any LIBOR Rate Loan on a date other than the
last day of the Interest Period for such Loan, (c) any assignment of a LIBOR
Rate Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 7.5, or (d) any failure
to convert a LIBOR Rate Loan into a Base Rate Loan if required hereunder. If any
Lender sustains or incurs any such loss or expense, it shall from time to time
notify the Borrower, in writing, of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

7.4    Designation of a Different Lending Office. If any Lender requests
compensation under Section 7.1, or the Borrower is or will be required to pay
any Indemnified Taxes or additional amounts to any Lender or any Official Body
for the account of any Lender pursuant to Section 7.6, then such Lender shall
(at the request of the Borrower) use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 7.1 or Section
7.6, as the case may be, in the future, and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

7.5    Special Prepayment; Replacement of Lender. If any Lender makes any demand
for payment of any amount pursuant to Sections 7.1, 7.2 or 7.6, gives any notice
pursuant to Section 7.2 or 7.3 or is a Defaulting Lender (any such Lender, an
“Affected Lender”), then the Borrower may, with the prior written consent of the
Administrative Agent, either (i) reduce or terminate the Commitments of such
Affected Lender and immediately prepay the applicable outstanding Liabilities
owed to such Affected Lender (or all outstanding Liabilities owed to such
Affected Lender in the case of a termination) so that, after giving effect to
such prepayment, such Affected Lender has a pro rata share (based on its revised
Percentage after giving effect to such reduction) of the outstanding Loans,
together with all accrued and unpaid interest thereon, and/or (ii) cause such
Affected Lender to assign its Commitments, its Loans and its interest in this
Agreement and the other Loan Documents to one or more other Eligible Assignees
(any such assignee, together with all Lenders other than such Affected Lender,
the “Remaining Lenders”) selected by the Borrower and acceptable to the
Administrative Agent. Any assignment made pursuant to clause (ii) above shall be
in accordance with Section 14.8 (but without giving effect to any provision of
such Section which restricts the minimum or maximum amount which is permitted to
be assigned). Any Affected Lender that is replaced pursuant to clause (ii) of
this Section 7.5 shall be entitled to receive (x) from such Eligible Assignees
to which its Commitments and Loans are assigned, its pro rata share (based on
its Percentage prior to giving effect to such assignment) of the outstanding
Loans and (y) from the Borrower, all accrued and unpaid interest thereon, any
other outstanding Liabilities owed to such Lender (to the extent not paid
pursuant to the immediately preceding clause (x)), and any additional amount
which is payable pursuant to Section 7.1 or otherwise hereunder.
If any reduction or termination of any Affected Lender’s Commitment is made
pursuant to clause (i) above, then (A) the Aggregate Commitment Amount shall be
reduced by an amount equal to the aggregate amount of the Commitment so reduced
or terminated, and (B) each Remaining Lender’s (and, in the case of a reduction,
such Affected Lender’s) share or percentage of the Aggregate Commitment Amount,
as so reduced, shall be deemed proportionately adjusted; it being understood
that the amount of any Lender’s Commitment (as opposed to any Lender’s share or
percentage of the Aggregate Commitment Amount) shall not at any time be
increased without the consent of such Lender.

7.6    Taxes.
(a)    FATCA. For purposes of this Section 7.6, the term “applicable Law”
includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding of Indemnified Taxes has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 7.6) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding of Indemnified Taxes
been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Official Body in accordance with applicable Law, or at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Borrower. The Borrower shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 7.6) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Official Body. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 14.8 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 7.6(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 7.6 the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
specified in Section 7.6.(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(1)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(2)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
a.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN if applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN if applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
b.    executed originals of IRS Form W-8ECI;
c.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or W-8BEN if applicable); or
d.    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN if applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(4)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 7.6 (including by
the payment of additional amounts pursuant to this Section 7.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 7.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party incurred in connection with obtaining
such refund, shall repay to such indemnified party the amount paid over pursuant
to this Section 7.6 (h) (plus any penalties, interest or other charges imposed
by the relevant Official Body) in the event that such indemnified party is
required to repay such refund to such Official Body. Notwithstanding anything to
the contrary in this Section 7.6 (h)), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section 7.6
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 7.6 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

7.7    Successor LIBOR Rate Index.
1.If the Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 7.2(a) have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 7.2(a) have not arisen but the applicable
supervisor or administrator (if any) of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying the specific date after which the LIBOR Rate shall no
longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (ii) a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may (in consultation with the
Borrower) choose a replacement index for the LIBOR Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR
Rate-based interest rate in effect prior to its replacement.
2.The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
14.2), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the fifth (5th) Business Day after the date a draft of the amendment is provided
to the Lenders, unless the Administrative Agent receives, on or before such
fifth (5th) Business Day, a written notice from the Majority Lenders stating
that such Lenders object to such amendment.
3.Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.
4.Until an amendment reflecting a new replacement index in accordance with this
Section 7.7 is effective, each advance, conversion and renewal of a LIBOR Rate
Loan will continue to bear interest with reference to the LIBOR Rate; provided
however, that if the Administrative Agent determines (which determination shall
be final and conclusive, absent manifest error) that a LIBOR Termination Date
has occurred, then following the LIBOR Termination Date, all Loans shall
automatically be converted to a Base Rate Loan until such time as an amendment
reflecting a replacement index and related matters as described above is
implemented.
5.Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

SECTION 8.    COLLATERAL.
To secure the full and prompt payment when due, and the prompt performance, of
all of the Liabilities, the Borrower hereby grants to the Collateral Agent, for
the benefit of the Lenders and the Administrative Agent, pursuant to the
Collateral Documents, a security interest, mortgage and lien upon the assets
described as Collateral in the Security and Intercreditor Agreement. The
Borrower agrees that it will at its sole expense (a) with or without any request
by the Administrative Agent, immediately deliver or cause to be delivered to the
Collateral Agent, in due form for transfer (i.e., endorsed in blank or
accompanied by duly executed blank stock or bond powers), all securities,
chattel paper, instruments and documents of title, if any, at any time
representing all or any of the Collateral, and (b) upon request of the
Administrative Agent or the Collateral Agent furnish or cause to be furnished to
the Collateral Agent, in due form for filing or recording the same in all public
offices deemed necessary or appropriate by the Administrative Agent or the
Collateral Agent, as the case may be, such collateral documents, assignments,
security agreements, mortgages, deeds of trust, pledge agreements, consents,
waivers, financing statements, stock or bond powers, and other documents, and
amendments thereto and do such other acts and things, all as the Administrative
Agent or the Collateral Agent may from time to time request to establish and
maintain, to the satisfaction of the Administrative Agent and the Collateral
Agent and in favor of the Collateral Agent for the benefit of the Administrative
Agent and the Lenders, a valid perfected lien or mortgage on and security
interest in all Collateral (free of all other liens, claims and rights of third
parties whatsoever other than Permitted Liens).

SECTION 9.    REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Lenders to enter into this Agreement
and make Loans, the Borrower represents and warrants as of the Closing Date
that:

9.1    Existence. The Borrower and all of its corporate Restricted Subsidiaries
are duly organized, validly existing and in good standing (or its equivalent)
under the laws of the jurisdiction of its organization except where the failure
to be so duly organized, validly existing and in good standing, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Borrower and all of its Subsidiaries are each in
good standing (or its equivalent) and are duly qualified to do business in each
jurisdiction where, because of the nature of their respective activities or
properties, failure to be in such good standing or so qualified would have a
Material Adverse Effect.

9.2    Authorization; Validity and Enforceability.
(a)The Borrower has the corporate power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party, and the
borrowing hereunder, and the granting of any security interest provided for in
the Loan Documents, do not and will not require any consent or approval of any
Official Body, stockholder or any other Person, which has not already been
obtained.. The Borrower has duly executed and delivered each Loan Document to
which it is a party and each such Loan Document constitutes the legal, valid and
binding obligation of Borrower enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
(b)The Security and Intercreditor Agreement is effective to create in favor of
the Collateral Agent a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. The Borrower has filed all
financing statements and other filings in the appropriate office therefor and
has taken all other action required in the United States and Bermuda to create a
perfected security interest in the Collateral to the extent a security interest
may be perfected by filing a financing statement (other than a fixture filing)
under the Uniform Commercial Code. Upon the execution and delivery of the
Supplemental Agreement to be delivered pursuant to Section 11.1(f), the
Administrative Agent and the Lenders party to the Supplemental Agreement will be
entitled to the benefit of the Collateral Agent’s security interest in the
Collateral in accordance with the Collateral Documents.

9.3    No Conflicts. The execution, delivery and performance by the Borrower of
this Agreement, the Notes, the Security and Intercreditor Agreement, the
Intercreditor Collateral Agreement and the other Loan Documents to which it is a
party do not and will not present a material conflict with, or constitute a
material breach of, or default under (a) any provision of law, (b) the
memorandum of association or bye-laws of the Borrower, (c) any material
agreement or instrument binding upon the Borrower or (d) any court or
administrative order or decree applicable to the Borrower, and do not and will
not require, or result in, the creation or imposition of any Lien on any asset
of the Borrower or any of its Restricted Subsidiaries, other than Liens arising
pursuant to the Security and Intercreditor Agreement or the Intercreditor
Collateral Agreement.

9.4    No Default. No Unmatured Event of Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions consummated by this Agreement or any other Loan Document.

9.5    Insurance. Schedule 9.5 is a complete and accurate, in all material
respects, description of the property, casualty and liability insurance
maintained by the Borrower as of the Closing Date. The certificates or copies of
policies evidencing the Borrower’s insurance coverage, which have been furnished
to the Administrative Agent and which are referenced in Schedule 9.5, are
complete and accurate in all material respects.

9.6    Litigation. Except as disclosed on Schedule 9.6, there are no actions,
suits, proceedings or investigations pending or, to the Borrower’s knowledge,
threatened in writing with respect to (a) any Loan Document or (b) any other
matter as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

9.7    Title; Liens. The Borrower and its Restricted Subsidiaries have good,
legal and marketable title to each of their respective assets, and none of such
assets is subject to any Lien, except for Permitted Liens. No financing
statement (other than any which may have been filed on behalf of the Collateral
Agent or in connection with any Permitted Lien) covering any of the Collateral
is on file in any public office.

9.8    Subsidiaries. As of the Closing Date, (a) the Borrower has no
Subsidiaries except as listed on Schedule 9.8, (b) the Borrower and its
Subsidiaries own the percentage of its Subsidiaries as set forth on Schedule 9.8
and (c) Schedule 9.8 identifies each Subsidiary that is an Unrestricted
Subsidiary of the Borrower on the Closing Date. All equity interests in each
Subsidiary have been validly issued, are fully paid and are non-assessable.

9.9    Partnerships; Limited Liability Companies. As of the Closing Date,
neither the Borrower nor any of its Restricted Subsidiaries is a partner, member
or joint venturer in any partnership, limited liability company or joint venture
other than the partnerships, limited liability companies and joint ventures, if
any, listed on Schedule 9.9.

9.10    Purpose; Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for its working capital, for the refinancing of existing Indebtedness,
for its purchase of Container Equipment and for general corporate purposes
(including the payment of dividends to its stockholders).

9.11    Margin Regulations. The Borrower and its Subsidiaries are not engaged in
the business of purchasing or selling “margin stock”, as such term is defined in
Regulation U of the FRB, or extending credit to others for the purpose of
purchasing or carrying margin stock and no part of the proceeds of any Loan will
be used to purchase or carry any margin stock or for any other purpose which
would violate any of Regulation T, U or X of the FRB.

9.12    Compliance. The Borrower and its Restricted Subsidiaries are in
compliance with all statutes and governmental rules and regulations applicable
to them, their businesses and properties, except for any noncompliance which is
not reasonably likely to have a Material Adverse Effect.
(a)    No Covered Entity (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order No.
13224 or (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2.
(b)    Each Covered Entity is in compliance, in all material respects, with (i)
the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001).

9.13    ERISA Compliance. The Borrower and each ERISA Affiliate are each in
compliance in all material respects with the applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to each
Pension Plan and Multiemployer Plan. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in any liability of the Borrower
or any ERISA Affiliate in excess of $20,000,000. The present value of all
benefit liabilities under each Pension Plan (based on the assumptions used for
purposes of ASC 715) did not, as of the last annual valuation date applicable
thereto, exceed by more than $15,000,000 the fair market value of the assets of
such Pension Plan, and the present value of all benefit liabilities of all
underfunded Pension Plans (based on the assumptions used for purposes of ASC
715) did not, as of the last annual valuation date applicable thereto, exceed by
more than $20,000,000 the fair market value of the assets of all such
underfunded Pension Plans.

9.14    Environmental Matters. The Borrower, to the best of its knowledge, is
and has been in compliance with applicable Environmental Laws except as
disclosed on Schedule 9.14; provided that such matters so disclosed could not in
the aggregate result in a Material Adverse Effect.

9.15    Taxes. Each of the Borrower and each of its Restricted Subsidiaries has
filed all tax returns which are required to have been filed and has paid, or
made adequate provisions for the payment of, all of its Taxes which are due and
payable, except such Taxes, if any, (a) as are being contested in good faith and
by appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by GAAP have been maintained; or (b) the amount of
which is not material. As of the date of this Agreement, the Borrower is not
aware of any proposed assessment against the Borrower or any of its Restricted
Subsidiaries for additional Taxes which might be material to the Borrower and
its Restricted Subsidiaries taken as a whole.

9.16    Investment Company Act Representation. The Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.

9.17    Accuracy of Information. All factual information, other than financial
projections, heretofore or contemporaneously furnished by the Borrower in
writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all other such factual information hereafter furnished by the Borrower to the
Administrative Agent or any Lender will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and such
information is not, or shall not be, as the case may be, incomplete by omitting
to state any material fact necessary to make such information not misleading.

9.18    Financial Statements. The Audited Financial Statements, copies of which
have been furnished to the Lenders, have been prepared in conformity with GAAP
applied on a basis consistent with that of the preceding fiscal year end period
and present fairly, in all material respects, the financial condition of the
Borrower and its Subsidiaries as at such dates and the results of their
operations for the periods then ended, subject (in the case of the interim
financial statement) to year-end audit adjustments and the absence of footnotes.

9.19    No Material Adverse Effect. Since the date of the Audited Financial
Statements, there has been no material adverse change in the financial condition
of the Borrower and its Subsidiaries taken as a whole.

9.20    Existing Indebtedness. Schedule 9.20 sets forth all material Current
Debt, Funded Debt, Capitalized Leases and Long Term Leases of the Borrower and
its Restricted Subsidiaries as of the Closing Date (exclusive of Indebtedness
pursuant to the Loan Documents), in each case showing the aggregate principal
amount thereof (and the aggregate amount of any undrawn commitments with respect
thereto) and the name of the respective borrower and any other entity which
guarantees such debt.

9.21    Solvency. On the Closing Date and after giving effect to the Loans
hereunder, the Borrower is Solvent.

9.22    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law. The Borrower and its Subsidiaries have
conducted their business in compliance with all Anti-Terrorism Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

9.23    Valuation of Container Equipment Acquired from TALICC. For purposes of
calculation of the Borrowing Base, Container Equipment acquired by the Borrower
from TALICC and other Subsidiaries of TALICC substantially concurrently with the
Closing Date is valued at the book value thereof, immediately prior to such
transfer.

9.24    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their business in compliance with all Anti-Corruption Laws and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

SECTION 10.    BORROWER’S COVENANTS.
From the date of this Agreement and thereafter until the expiration or
termination of the Commitments and until the Loans and other Liabilities are
paid and performed in full, the Borrower agrees that, unless at any time the
Majority Lenders shall otherwise expressly consent in writing, it will perform
and fulfill its obligations set forth in this Section 10.

10.1    Financial Statements and Other Reports. The Borrower will furnish or
will cause to be furnished to the Administrative Agent and each of the Lenders:
(a)    Annual Audit Reports. Within 120 days after the end of each fiscal year,
a copy of the annual audit report of the Borrower and its Subsidiaries prepared
on a consolidated basis in conformity with GAAP and certified, without
qualification, by independent certified public accountants of recognized
national standing. Such annual audit report shall contain a consolidating
schedule showing the consolidated balance sheets of the Borrower and its
Restricted Subsidiaries as of the end of such fiscal year, and the related
consolidated and consolidating statements of income, stockholders' equity and
cash flows for the fiscal year then ended, all in reasonable detail, to the
effect that such statements fairly present in all material respects the
consolidated financial conditions of the Borrower as of the dates indicated and
the results of its consolidated operations and changes in financial positions
for the period indicated in conformity with GAAP applied on a basis consistent
with prior years except as disclosed therein (which report shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit); provided, however, that any such
“going concern” qualification that is specifically related to the upcoming
maturity of the Loans shall not cause a breach under the provisions of this
Section 10.1(a);
(b)    Quarterly Financial Statements. Within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of each fiscal year), a copy
of the unaudited financial statements of the Borrower and its Subsidiaries for
such fiscal quarter prepared on a consolidated and consolidating basis in
conformity with GAAP (subject to year-end audit adjustments and the absence of
footnotes). Such financial statements shall contain consolidated and
consolidating balance sheets as of the end of such fiscal quarter and related
consolidated and consolidating statements of (i) income for the fiscal quarter
then ended and the fiscal year through that date and (ii) stockholders' equity
and cash flows for the fiscal year through that date, all in reasonable detail
and certified (subject to normal year-end audit adjustments) by an Authorized
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year;
(c)    Officer’s Certificate and Report. Together with the financial statements
furnished by the Borrower under the preceding clauses (a) and (b), a Compliance
Certificate signed by an Authorized Officer dated the date of delivery of such
financial statements; provided that with respect to any financial ratios and
restrictions contained in this Section 10, the certification contained in the
applicable Compliance Certificate shall be effective only as of the date of such
financial statements;
(d)    Borrowing Base Certificate. Within 15 Business Days after the end of each
month (and, to the extent reasonably practicable, at any other time upon the
reasonable request by the Administrative Agent on behalf of the Majority
Lenders), a Borrowing Base Certificate executed by an Authorized Officer as of
the end of such month (or as of such other requested date with respect to any
interim Borrowing Base Certificate), it being understood that any such interim
Borrowing Base Certificate may, to the extent necessary, be prepared by the
Borrower using good faith reasonable estimates of the information contained
therein;
(e)    Container Equipment Reports. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 10.1(a) and 10.1(b) above, a Container Equipment report
containing the following information: (i) a separate listing of the number and
types of Container Equipment owned, rented, leased or managed by the Borrower,
(ii) their aggregate Net Book Value, (iii) a separate listing of the Borrower's
ten (10) largest customers to date, as measured by Net Book Value of Container
Equipment, and (iv) their aggregate original cost (or upon the Administrative
Agent’s request during the existence of an Event of Default or Unmatured Event
of Default, a detailed report with respect to each unit of Container Equipment
then owned by the Borrower and subject to a Long Term Lease its (w) serial or
other identifying number, (x) in-service date, (y) Net Book Value (including
totals thereof), and (z) original cost (including totals thereof)); it being
understood that, unless reasonably requested by the Majority Lenders with
reasonable notice, such reports shall be limited to all Revenue Generating
Equipment (as defined in the Security and Intercreditor Agreement or, if such
term is not defined therein, “Containers” as defined therein) constituting
Collateral then owned by the Borrower; together with monthly utilization rate
with respect to such Container Equipment in form and detail satisfactory to the
Administrative Agent;
(f)    S&P Rating. Promptly each announcement by S&P of any change in the S&P
Rating; and
(g)    Requested Information. Promptly from time to time, such other financial
data and reports concerning the Borrower or the Collateral (including
accountants management letters) as the Administrative Agent or any Lender may
reasonably request and which is readily available to the Borrower.

10.2    Notices. The Borrower will notify the Lenders in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken by the Person(s) affected with respect
thereto:
(a)    Default. The occurrence of an Event of Default or an Unmatured Event of
Default;
(b)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which is material to the Borrower and its Subsidiaries
taken as a whole and which, if adversely determined, would constitute a Material
Adverse Effect;
(c)    ERISA Compliance. Any ERISA Event;
(d)    Change of Address. Any change in the address or location of the principal
office of the Borrower from its address set forth on Schedule 10.2;
(e)    Change of Jurisdiction of Organization or Chief Executive Office. Any
change in the jurisdiction in which the Borrower is organized or any change in
the location of the chief executive office of the Borrower;
(f)    Other Events. From time to time, such other information or documents
(financial or otherwise) in the form utilized by the Borrower in its own
operations with respect to the Collateral and/or the Borrower or any of its
Restricted Subsidiaries as the Administrative Agent or any Lender may reasonably
request and which is reasonably available to the Borrower; and
(g)    Beneficial Ownership. Any change in the information provided in the
Beneficial Ownership Certification that would result in the information provided
in such certification to not be true and correct in all material respects.
(h)    Governmental Investigations. The filing or commencement of any action,
suit, investigation or proceeding by or before any arbitrator or Official Body
against or affecting the Borrower or any Affiliate thereof in connection with
any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law that
could reasonably be expected to be adversely determined, and, if so determined,
could reasonably be expected to have a Material Adverse Effect.

10.3    Existence. Except as otherwise permitted under Section 10.10, the
Borrower will maintain and preserve and cause each Restricted Subsidiary to
maintain and preserve, its existence as a limited liability company, partnership
or corporation, as the case may be, and keep in force and effect all rights,
privileges, licenses, patents, patent rights, copyrights, trademarks, trade
names, franchises and other authority to the extent material and necessary for
the conduct of its business in the ordinary course as conducted from time to
time.

10.4    Nature of Business. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, engage in any business other than a Permitted
Business; provided that the Borrower and its Restricted Subsidiaries may engage
in a business other than a Permitted Business if at least ninety-five percent
(95%) of the consolidated assets of the Borrower and its Restricted Subsidiaries
are held in connection with Permitted Businesses.

10.5    Books, Records and Inspection Rights. The Borrower will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries which permit the preparation of
financial statements in accordance with GAAP and which conform in all material
respects to all requirements of law, shall be made of all dealings and
transactions in relation to its business and activities. At the expense of the
Borrower, the Borrower will, and will cause each of its Restricted Subsidiaries
to, permit officers and designated representatives of the Administrative Agent
and the Lenders to visit and inspect, under guidance of officers of Borrower or
its Restricted Subsidiary, any of the properties of the Borrower or its
Restricted Subsidiaries, and to examine and make copies of the books of account
of the Borrower or its Restricted Subsidiaries and discuss the affairs, finances
and accounts of the Borrower or its Restricted Subsidiaries with, and be advised
as to the same by, its and its officers and independent accountants, all upon
reasonable prior notice and at such reasonable times and intervals (during
regular working hours) and to such reasonable extent as the Administrative Agent
or a Lender may reasonably request; provided, however, (i) any such visit and
inspection shall not materially interfere with the conduct of the business of
the Borrower and (ii) that unless an Event of Default shall have occurred and
then be continuing at the time of such inspection, the Borrower shall be
required to reimburse the Administrative Agent, the Lenders, and their
respective officers and designated representatives for costs and expenses
incurred in connection with such inspections only once during any twelve month
period.

10.6    Insurance; Reports. The Borrower shall, and shall cause each of its
Subsidiaries to, insure its properties and assets against loss or damage by fire
and such other insurable hazards as such assets are commonly insured (including
fire, extended coverage, property damage, workers' compensation, public
liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably satisfactory to the
Administrative Agent. The Borrower shall comply with the covenants and provide
the endorsement set forth on Schedule 10.6 relating to property and related
insurance policies covering the Collateral.

10.7    Maintenance of Property. The Borrower will maintain, preserve and keep,
and cause each Restricted Subsidiary to maintain, preserve and keep, in good
repair, working order and condition all of those properties useful or necessary
to its business, and from time to time make, and cause each Restricted
Subsidiary to make, all necessary and proper repairs, renewals or replacements
thereof, ordinary wear and tear excepted, and excepting disposal of obsolete or
damaged equipment.

10.8    Taxes. The Borrower will pay, and cause each Restricted Subsidiary to
pay, when due, all of its Taxes, except such Taxes (a) as are being contested in
good faith and by appropriate proceedings and as to which the Borrower or such
Restricted Subsidiary has set aside on its books such reserves or other
appropriate provisions therefor as may be required by GAAP; or (b) the amount of
which is not material.

10.9    Compliance. The Borrower will comply, and cause each Restricted
Subsidiary to comply, with all statutes and governmental rules and regulations
applicable to it, its businesses and its properties, including all Environmental
Laws, the failure to comply with which would have a Material Adverse Effect.

10.10    Merger, Purchase and Sale. Except in connection with a Permitted
Transaction, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, in a single transaction or series of related transactions,
consolidate or merge with or into any Person, or sell, assign, transfer, lease,
convey or otherwise dispose of (or cause or permit any of its Restricted
Subsidiaries to sell, assign, transfer, convey or otherwise dispose of) all, or
substantially all, of the assets of the Borrower and its Restricted Subsidiaries
(determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries), whether as an entirety or substantially as an entirety, to any
Person unless:
(a)the Borrower or a Restricted Subsidiary, if the Borrower has been
consolidated or merged with or into such Restricted Subsidiary, shall be the
surviving or continuing corporation (the “Surviving Entity”);
(b)immediately after giving effect to such transaction (i) no Unmatured Event of
Default or Event of Default shall have occurred or be continuing, (ii) at least
eighty-five percent (85%) of the consolidated assets of the Surviving Entity and
its Restricted Subsidiaries shall be held in connection with Permitted
Businesses and (iii) the Borrower is in compliance with the Borrowing Base; and
(c)in connection with any such sale, assignment, transfer, lease, conveyance or
other disposition, the Collateral continues to be secured in the manner and with
the priority (subject to any permitted encumbrances) required by the Loan
Documents, and the Administrative Agent shall receive for the Lenders such
documents and legal opinions, including, without limitation, “know your
customer” documents and legal opinions as to the consummation and legal effect
of the merger, as the Administrative Agent may reasonably request.
Upon any consolidation, combination or merger or any transfer of all or
substantially all of the Borrower’s assets to a Restricted Subsidiary in
accordance with the foregoing, in which Borrower is not the Surviving Entity,
such Restricted Subsidiary as the Surviving Entity shall succeed to, and be
substituted for, and may exercise every right and power of the Borrower under
this Agreement with the same effect as if the Surviving Entity had been named as
such.

10.11    Restricted Payments. The Borrower will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, unless immediately prior to giving effect to such
Restricted Payment and after giving effect thereto, (A) the Borrower shall be in
pro forma compliance with the covenants set forth in Sections 10.12, 10.13 and
10.14, (B) no Unmatured Event of Default or Event of Default specified in clause
(a) or (b) of Section 12.1 shall have occurred or be continuing and (C) no
Unmatured Event of Default or Event of Default specified in Section 12.1(e) (and
that is not otherwise addressed in clause (A) above) shall have occurred or be
continuing which could reasonably be expected to have a Material Adverse Effect.

10.12    Maximum Funded Debt Ratio. The Borrower will not at any time permit the
Funded Debt Ratio to exceed 4.0 to 1.0 (unless such ratio is amended or
otherwise modified under the TCIL Credit Agreement to 4.25 to 1.0 or a less
restrictive level, in which case the required level pursuant to this Section
10.12 will be 4.25 to 1.0).

10.13    Consolidated Tangible Net Worth. The Borrower will not at any time
permit the sum of (a) Consolidated Tangible Net Worth and (b) the Borrower’s
Investments (excluding Borrower’s direct or indirect Investments in TAL
International Group, Inc. and each of its subsidiaries (including TAL
International Container Corporation, TAL Finance III LLC, TAL Advantage V LLC
and TAL Advantage VI LLC)) in Unrestricted Subsidiaries (calculated as set forth
in the definition of “Restricted Investments”) to be less than Eight Hundred and
Fifty Five Million Dollars ($855,000,000).

10.14    Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the
ratio of (a) Consolidated Net Income Available for Fixed Charges to (b) Fixed
Charges, determined on the last day of each fiscal quarter for the period of six
consecutive fiscal quarters then ending, to be less than 1.25 to 1.0 (unless
such ratio is amended or otherwise modified under the TCIL Credit Agreement to
1.15 to 1.0 or a less restrictive level, in which case the required level
pursuant to this Section 10.14 will be 1.15 to 1.0).

10.15    Interest Rate Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Interest Rate Agreement other than
in the ordinary course of business as a bona fide hedging transaction (and not
for speculation).

10.16    Indebtedness. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur or permit to exist any Indebtedness, except:
(a)    Indebtedness under the terms of this Agreement;
(b)    Subordinated Funded Debt;
(c)    Indebtedness now or hereafter incurred in connection with (i) Permitted
Liens (including for the avoidance of doubt, the incurrence of additional
Indebtedness secured by Permitted Liens so long as no Event of Default or
Unmatured Event of Default would arise as a result of such incurrence) or (ii)
obligations and liabilities permitted by Section 10.19;
(d)    Unsecured Senior Funded Debt;
(e)    Indebtedness reflected in the Audited Financial Statements;
(f)    Unsecured Vendor Debt;
(g)    unsecured senior Indebtedness not constituting Funded Indebtedness, and
not otherwise permitted pursuant to clauses (a) through (f) above, provided that
the maximum amount of Indebtedness permitted by this clause (g) shall at no time
exceed 5% of Consolidated Tangible Net Worth, and such Indebtedness shall not be
otherwise prohibited under this Agreement;
(h)    Indebtedness consisting of guaranty agreements by the Borrower or a
Restricted Subsidiary in respect of Indebtedness of the Borrower or another
Restricted Subsidiary otherwise permitted hereunder
(i)    Permitted Investments constituting Indebtedness;
(j)    Indebtedness of a Restricted Subsidiary assumed in connection with any
acquisition of any business, Restricted Subsidiary or assets on or after the
Closing Date in a manner not prohibited by this Agreement and not created in
contemplation of such transaction;
(k)    Indebtedness of the Borrower or any of its Restricted Subsidiaries which
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments, deferred compensation and similar
obligations in connection with the acquisition or disposition of any business,
Restricted Subsidiary or assets prior to the Closing Date or in a manner not
prohibited by this Agreement on or after the Closing Date, or from letters of
credit, surety bonds or performance bonds securing any obligation of the
Borrower or any such Restricted Subsidiary, pursuant to such agreement;
(l)    Intercompany Indebtedness of Borrower or a Restricted Subsidiary for so
long as such Indebtedness is held by Borrower or a Restricted Subsidiary of
Borrower;
(m)    Indebtedness of the Borrower, or of any of its Restricted Subsidiaries,
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, (i) in order to provide security for
workers’ compensation claims, payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business, (ii)
in order to provide security for any trade, contractual or payment obligations
of the Borrower or Restricted Subsidiary, or (iii) issued or incurred for such
other purposes as are related to the ordinary course of business of the Borrower
or such Restricted Subsidiary; provided, however, that the aggregate amount of
outstanding Indebtedness permitted pursuant to the provisions of this clause
(iii) shall not exceed $20,000,000;
(n)    Indebtedness or obligations in connection with the acquisition of
containers or other assets, in each case, that are not Collateral, by Borrower
or its Restricted Subsidiaries;
(o)    Obligations in respect of performance, bid, surety and appeal bonds and
completion guarantees or obligations of a similar nature provided by Borrower or
any Subsidiary in the ordinary course of business;
(p)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within five (5)
Business Days of the incurrence thereof;
(q)    Endorsements for collection, deposit or negotiation and warranties of
products and services, in each case, incurred in the ordinary course of
business;
(r)    Indebtedness of Borrower or of a Subsidiary of the Borrower set forth on
Schedule 9.20 as in effect on the Closing Date;
(s)    other Indebtedness approved in writing by the Majority Lenders;
provided that no Indebtedness otherwise permitted under clause (b), (d), (f),
(g), (m) or (n) shall be permitted if, immediately after giving effect to the
incurrence thereof, (A) an Event of Default or Unmatured Event of Default shall
exist or (B) the Borrower is not in compliance with the Borrowing Base. In no
event, however (subject to the next sentence), shall any Indebtedness which is
senior in right of payment to Subordinated Funded Debt (“Superior Debt”) be
issued to any holder of Subordinated Funded Debt, or vice versa, if the
aggregate amount of Superior Debt held by a holder of Subordinated Funded Debt
(a “Simultaneous Holder”) would exceed 33-1/3% of the total amount of Superior
Debt then outstanding (after giving effect to such issuance). Anything in the
immediately preceding sentence to the contrary notwithstanding, none of the
holders of the Subordinated Funded Debt listed on Schedule II hereto shall be
deemed a Simultaneous Holder by virtue of such Subordinated Funded Debt,
provided that upon the issuance of any additional Superior Debt to any of such
holders while any Subordinated Funded Debt is held by it, each such holder shall
be deemed a Simultaneous Holder for purposes of the immediately preceding
sentence and all Superior Debt held by it shall be considered in determining the
Borrower’s compliance with the provisions of such sentence.

10.17    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create or permit to exist any Lien with respect to any assets now
owned or hereafter acquired, except the following (“Permitted Liens”):
(a)    Pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(b)    Any Lien existing on the date of this Agreement and described on Schedule
10.17, provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;
(c)    Liens granted pursuant to the Security and Intercreditor Agreement, the
Intercreditor Collateral Agreement or any other Loan Document;
(d)    Liens granted after the Closing Date to secure the payment of the
purchase price incurred in connection with the acquisition by the Borrower of
Container Equipment only comprising Excluded Collateral from equipment
manufacturers or related or representative financing entities who are not, and
will not become, parties to the Security and Intercreditor Agreement or the
Intercreditor Collateral Agreement, provided that the aggregate amount of all
Indebtedness secured by such Liens on such Container Equipment shall not exceed
an amount equal to 100% of Consolidated Tangible Net Worth;
(e)    Liens securing obligations of the Borrower and its Restricted
Subsidiaries incurred in connection with the leasing of Container Equipment only
comprising Excluded Collateral by the Borrower and its Restricted Subsidiaries,
provided that (i) any such Lien shall be granted to the lessor of such Container
Equipment, (ii) any such Lien shall attach solely to the Borrower’s or a
Restricted Subsidiary’s interest in the subleases of such Container Equipment
leased by the Borrower or a Restricted Subsidiary from such equipment lessor,
any deposit accounts into which the proceeds of such subleases may be deposited
(but only to the extent derived or allocable to such Container Equipment) and
additional collateral to the extent limited to interests relating to such
Container Equipment or subleases, and the proceeds of the foregoing, and (iii)
such lessor shall have become a party to the Intercreditor Collateral Agreement,
but shall not, with respect to the Indebtedness secured thereby, become a party
to the Security and Intercreditor Agreement;
(f)    Liens granted by the Borrower to lenders who shall not, with respect to
the Indebtedness secured thereby, become parties to the Security and
Intercreditor Agreement assisting partnerships or other entities in the
financing or refinancing of Container Equipment which will be managed by the
Borrower pursuant to a Management Agreement, which liens are incidental to the
financing or refinancing of such Container Equipment and which may include the
Borrower’s interest, if any, in such Container Equipment, and to the extent they
relate to such Container Equipment, the leases of such Container Equipment, such
Management Agreement, and additional collateral to the extent limited to
interests relating to such Container Equipment, and the proceeds of the
foregoing, but in all cases only comprising Excluded Collateral;
(g)    Liens in connection with the acquisition of property only comprising
Excluded Collateral (other than Container Equipment) after the Closing Date by
way of purchase money mortgage, conditional sale or other title retention
agreement, Capitalized Lease or other deferred payment contract, and attaching
only to the property being acquired, if the amount of the Indebtedness secured
thereby is not more than 100% of the lesser of the purchase price or the fair
market value of such property at the time of acquisition thereof;
(h)    Liens to Subsequent Triton Specified Equipment Lenders in respect of
Subsequent Triton Specified Equipment Lender Collateral, in each case as defined
in the Security and Intercreditor Agreement as in effect on the date of this
Agreement, if the amount of the Indebtedness secured thereby is not less than
80% , nor more than 100% of the lesser of the purchase price or the fair market
value of such property at the time of acquisition or financing thereof;
(i)    Liens resulting from final judgments or orders that, individually and in
the aggregate, are less than the amount described in Section 12.1(j);
(j)    Liens not otherwise permitted by the preceding clauses (a) through (j),
inclusive, provided that the Indebtedness secured thereby at any one time
outstanding shall not exceed an amount equal to the remainder of 5% of
Consolidated Tangible Net Worth, minus the outstanding amount of all
Indebtedness described in Section 10.16, and such Indebtedness shall otherwise
be permitted under this Agreement; and
(k)    Other Permitted Liens.
provided that no Lien otherwise permitted under clause (d), (e), (f), (g), (h),
(i), (j), or (k) shall be permitted if, immediately after giving effect to the
incurrence thereof, an Event of Default or Unmatured Event of Default shall
exist.

10.18    Transactions with Borrower Related Parties. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into or be a party to any
transaction or arrangement, including the purchase, sale, discounting, lease or
exchange of property or the rendering of any service, with any Borrower Related
Party, except in the ordinary course of, and pursuant to the reasonable
requirements of the Borrower’s or such Restricted Subsidiary’s business, unless
on terms comparable to those which the Borrower would obtain in a comparable
arm’s-length transaction with a Person not a Borrower Related Party; provided
that the following shall in any event be permitted: (a) the payment of
consulting or other fees to the Borrower by any of its Subsidiaries; (b)
employee and officer salaries and bonuses, and loans to employees or officers
reasonable fees and compensation (including employee and officer salaries and
bonuses) paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Borrower or any of its Subsidiaries; (c)
transactions exclusively between or among the Borrower and any Restricted
Subsidiary of the Borrower, exclusively between Restricted Subsidiaries of the
Borrower, or exclusively between the Borrower or any of its Restricted
Subsidiaries and any of its respective joint ventures or between or among
Borrower and any Subsidiary of Borrower in respect of tax sharing agreements or
operations, governance, administration and corporate overhead on customary
terms; (d) any agreement as in effect as of the Closing Date as set forth on
Schedule 10.18 or any transaction contemplated thereby and any amendment thereto
or any replacement agreement thereto, so long as any such amendment or
replacement agreement is not more disadvantageous to Borrower or any of its
Restricted Subsidiaries in any material respect than the original agreement as
in effect on the Closing Date; (e) any reasonable employment, stock option,
stock repurchase, employee benefit compensation, business expense reimbursement,
severance, termination, or other employment-related agreements, arrangements or
plans entered into in good faith by Borrower or any of its Subsidiaries in the
ordinary course of business; (f) any issuance of Capital Stock of the Borrower;
(g) employment and severance arrangements in Borrower’s reasonable business
judgment with respect to the procurement of services with officers and employees
of the Borrower and its Subsidiaries; or (h) except as limited by Section 10.11,
the payment of a dividend or distribution on or in respect of shares of the
Capital Stock or the purchase, redemption or other acquisition or retirement for
value of any Capital Stock. The parties agree that any sale of Container
Equipment from the Borrower or any Restricted Subsidiary to any Unrestricted
Subsidiary of the Borrower at the original equipment cost or Net Book Value
thereof shall be deemed to be an arm’s-length transaction.

10.19    Guaranties. The Borrower will not, and will not permit any Restricted
Subsidiary to, become a guarantor or surety of, or otherwise become or be
responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or advance any funds, assets,
goods or services, or otherwise) with respect to, any undertaking of any other
Person, except for (a) the endorsement, in the ordinary course of collection, of
instruments payable to it or its order, (b) liabilities for partnership
obligations incurred solely as a result of being a general partner in any
general or limited partnership or for membership obligations incurred solely as
a result of being a member in any limited liability company, and (c) Guarantee
Liabilities of the Borrower not otherwise permitted pursuant to clauses (a) and
(b) above so long as both before and after giving effect to the issuance of any
such Guarantee Liability no Event of Default or Unmatured Event of Default shall
exist.

10.20    Negative Pledges, Restrictive Agreements, Etc.. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
agreement (excluding this Agreement and any other Loan Document) prohibiting the
creation or assumption of any Lien upon the Borrower’s properties, revenues or
assets (other than Excluded Collateral) in favor of the Collateral Agent under
or in connection with the Intercreditor Collateral Agreement or the Security and
Intercreditor Agreement, whether now owned or hereafter acquired, or the ability
of the Borrower to amend or otherwise modify this Agreement or any other Loan
Document. The Borrower will not, and will not permit any Restricted Subsidiary
to, enter into any agreement containing any provision which would be violated or
breached by the Borrower’s performance of its obligations hereunder or under any
other Loan Document.

10.21    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for the purposes set forth in Section 9.10. The Borrower shall not, directly or
indirectly, use the proceeds of any Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person in any manner that
will result in a violation by the Borrower, any Subsidiary, or, to the knowledge
of the Borrower, any other Person (including any Person party to this Agreement,
whether as Lender, Lead Arranger, Administrative Agent or otherwise), of any
Anti-Terrorism Law; provided that, the provisions in this Section 10.21 shall
not apply to the extent that it would cause the Administrative Agent or any
Lender to breach European Union Regulation 2271/96/EC (as amended) or any law or
regulation implementing the terms thereof into the law of the United Kingdom in
connection with the United Kingdom’s withdrawal from the European Union.

10.22    Designation of Unrestricted Subsidiaries. The Borrower may designate
any Subsidiary to be an Unrestricted Subsidiary or remove any such designation
by giving written notice from an Authorized Officer to the Administrative Agent;
provided that, at the time of such action and after giving effect thereto, (a)
no Event of Default or Unmatured Event of Default shall have occurred and be
continuing and (b) the Borrower shall be in pro forma compliance with all
covenants set forth in Sections 10.12, 10.13 and 10.14 hereof.

10.23    Anti-Terrorism Laws; International Trade Law Compliance. (a) Neither
the Borrower nor any Subsidiary will become a Sanctioned Person, (b) no Neither
the Borrower nor any Subsidiary, either in its own right or through any third
party, will (A) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (c) the funds used to repay the obligations hereunder will
not be derived from any unlawful activity, (d) each of the Borrower and its
Subsidiaries shall comply with all Anti-Terrorism Laws, and (e) the Borrower
shall promptly notify the Administrative Agent in writing upon the occurrence of
a Reportable Compliance Event.

10.24    Fiscal Year. The Borrower shall cause its fiscal year to end on
December 31 of each calendar year and (ii) its fiscal quarters to end on March
31, June 30, September 30 and December 31 of each year.

10.25    Additional KYC Information. Provide to Administrative Agent and the
Lenders, such other information and documentation as may reasonably be requested
by Administrative Agent or any Lender from time to time for purposes of
compliance by the Administrative Agent or such Lender with applicable laws
(including without limitation the USA Patriot Act and other “know your customer”
and anti-money laundering rules and regulations), and any policy or procedure
implemented by Administrative Agent or such Lender to comply therewith.

10.26    Anti-Corruption Laws. Neither the Borrower nor any Subsidiary, directly
or indirectly, shall use the Loans or any proceeds thereof for any purpose which
would breach any Anti-Corruption Laws in any jurisdiction in which the Borrower
or any of its Subsidiaries conduct business.

SECTION 11.    CONDITIONS TO CLOSING AND OF BORROWING.

11.1    Conditions to Closing. This Agreement, and the obligation of each Lender
to make a Loan hereunder, shall become effective on the later of (i) November
30, 2018 and (ii) the date specified in a written notice delivered by the
Administrative Agent (the “Closing Date”), subject to the satisfaction (or
waiver in accordance with Section 14.2(a)) of each of the following conditions:
(a)    Good Standing. The Administrative Agent shall have received certificates
of good standing (or its equivalent) from the applicable public officials dated
as of a current date with respect to the Borrower issued by Bermuda and the
State of New York.
(b)    Insurance. The Administrative Agent shall have received satisfactory
evidence of the existence of insurance on the property of the Borrower as
required by this Agreement and the Security and Intercreditor Agreement in
amounts and with insurers acceptable to the Administrative Agent and the
Majority Lenders, together with evidence establishing that the Collateral Agent,
for the benefit of the Administrative Agent and the Lenders, is named as an
additional insured, as applicable, on all related insurance policies.
(c)    Payment of Interest, Fees and Expenses. The Administrative Agent shall
have received (i) (for its own account or for the account of the Lenders, as
applicable) payment in full of all of the fees that are described in Section 4.4
that are due and payable on the Closing Date; and (ii) all reasonable costs and
expenses (including reasonable attorneys’ fees and charges) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, to the extent then billed.
(d)    Receipt of Documents. The Administrative Agent shall have received all of
the following, each duly executed, as appropriate, and dated as of the Closing
Date (or such other date as shall be satisfactory to the Administrative Agent),
in form and substance satisfactory to the Administrative Agent, and each (except
for the Notes, of which only the originals shall be signed) in sufficient number
of signed counterparts to provide one for each Lender:
(i)    Loan Documents. This Agreement and each of the other Loan Documents.
(ii)    Notes. A Note for the account of each Lender.
(iii)    Resolutions; Consents. Copies, duly certified by the secretary or an
assistant secretary of the Borrower, of (x) resolutions of the financing
committee of the Borrower’s board of directors authorizing or ratifying the
execution and delivery of this Agreement, the Notes and the other Loan
Documents, and authorizing the borrowings by the Borrower hereunder, (y) all
documents evidencing other necessary corporate action and (z) all approvals,
licenses or consents, if any, required in connection with the consummation of
the transactions contemplated by this Agreement, the Notes and the other Loan
Documents, or a statement that no such approvals, licenses or consents are so
required.
(iv)    Incumbency. A certificate of the secretary or an assistant secretary of
the Borrower certifying the names of the Borrower’s officers authorized to sign
this Agreement, the Notes and all other Loan Documents to be delivered
hereunder, together with the true signatures of such officers.
(v)    Opinion Letters. Favorable opinion letters of (A) Mayer Brown, New York
counsel to the Borrower and (B) Appleby, special Bermuda counsel to the
Borrower, each covering such matters, in such form and having such content, as
shall be reasonably acceptable to the Administrative Agent and its counsel (on
behalf of all Lenders).
(vi)    Organizational Documents. A certificate of the secretary or assistant
secretary of the Borrower certifying as to and attaching the memorandum of
association (including the certificate of incorporation of the Borrower) and
by-laws of the Borrower, including all amendments or restatements thereto, as in
effect on the Closing Date.
(vii)    Closing Certificate. A certificate of an Authorized Officer of the
Borrower certifying (w) that, on the Closing Date, all representations and
warranties of the Borrower in this Agreement and the other Loan Documents are
true and correct in all material respects (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date), (x) that no Event of Default or Unmatured Event of Default exists or will
result from the transactions contemplated to occur on the proposed Closing Date,
and (y) that since the date of the Audited Financial Statements, no event has
occurred which has had a Material Adverse Effect.
(viii)    Compliance Certificate. A duly completed compliance certificate
setting forth pro forma compliance with the covenant in Section 10.12 as of the
last day of the fiscal quarter of Borrower most recently ended prior to the
Closing Date.
(ix)    Financing Statements. The Administrative Agent shall have received
evidence that all action has been taken with respect to the filing of Uniform
Commercial Code financing statements and continuation statements necessary to
perfect and maintain the Liens of the Collateral Agent under the Security and
Intercreditor Agreement and the other Loan Documents in the appropriate
jurisdictions.
(e)    No Material Adverse Change. There shall not have occurred a material
adverse change since September 30, 2018 in the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole or in the facts
and information regarding such entities as represented to the Closing Date.
(f)    Supplemental Agreements to the Security and Intercreditor Agreement. The
Administrative Agent shall have received supplemental agreements to the Security
and Intercreditor Agreement in form and substance satisfactory to the
Administrative Agent.
(g)    Termination of Term Loans. Evidence that the following agreements have
been terminated, and all outstanding obligations thereunder have been paid and
all Liens securing such obligations have been released: (i) Term Loan Agreement
dated April 11, 2013, among Borrower and Crédit Industriel Et Commercial, as
Co-Syndication Agent, Union Bank, N.A., as co-syndication agent, ING Belgium
NV/SA, as co-documentation agent, ABN AMRO Capital USA LLC, as co-documentation
Agent, each other lender from time to time party thereto and PNC Bank, in its
capacity as administrative agent for the lenders, (ii) the Term Loan Agreement
dated June 16, 2017 among TAL International Container Corporation, as borrower,
the lenders from time to time apart thereto, and Bank of America, N. A. as
administrative agent and collateral agent, and (iii) the Term Loan Agreement
dated as of July 1, 2014, among TAL International Container Corporation, as
borrower, the lenders from time to time a party thereto, ING Belgium SA/NV, as
administrative agent and as collateral agent, and ING Belgium SA/NV as lead
arranger.
(h)    Beneficial Ownership Certification; USA Patriot Act Diligence. The
Administrative Agent shall have received all documentation and other information
required by bank regulatory authorities or reasonably requested by the
Administrative Agent or any Lender under or in respect of applicable “know your
customer” and anti-money laundering legal requirements, including the USA
Patriot Act and a Beneficial Ownership Certification.
(i)    Request for Borrowing. The Administrative Agent shall have received a
Loan Request in accordance with Section 2.3.
(j)    Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a duly completed and executed Borrowing Base Certificate
(which may be the most recent Borrowing Base Certificate delivered by the
Borrower pursuant to Section 10.1(f) or this Section 11.1(j)) demonstrating (a)
that such Borrowing Base is sufficient to cover such Loan after giving effect to
such Loan and (b) the effect of such Loan on the Borrowing Base.
(k)    Funds Flow. The Administrative Agent and the Borrower shall have agreed
on a funds flow for the Loan.
(l)    Default. Before and after giving effect to such Loan, no Event of Default
or Unmatured Event of Default shall have occurred and be continuing.
(m)    Representations and Warranties. Before and after giving effect to such
Loan, the representations and warranties in Section 9, and in any other
agreement or certification given by the Borrower or any Subsidiary or any
officer thereof pursuant to this Agreement, shall be true and correct in all
material respects as though made on the date of such Loan. The Borrower further
agrees that all of its representations and warranties set forth in the Security
and Intercreditor Agreement shall be deemed to be representations and warranties
made pursuant to Section 9, as though set forth therein for all purposes
(including for purposes of this Section 11.1(m)), but subject to any amendment,
modification and/or updates from time to time to any such representations and
warranties under the Security and Intercreditor Agreement.
Without limiting the generality of the provisions of the last paragraph of
Section 13.3(e), for purposes of determining compliance with the conditions
specified in this Section 11.1, each Lender that has signed this Agreement
shall, upon authorization of a Lender to release the signature page of such
Lender, be deemed to have consented to, approved or accepted, and to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 12.    EVENTS OF DEFAULT AND REMEDIES.

12.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
(a)    Non-Payment. Default in the payment, when due, (i) of any principal of
any Loan (including any mandatory prepayment) or (ii) of any interest on any
Loan or any fee or other amount payable hereunder and the continuance thereof
for five days; provided, however, the Borrower shall be entitled to make such
principal payment or mandatory prepayment on the next succeeding Business Day if
(x) such payment is due on a Payment Date or Maturity Date that is not a
Business Day or (y) the Borrower fails to make such payment on its due date as
the result of an administrative or technical error not caused by the Borrower.
(b)    Default or Acceleration of other Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
any Indebtedness under which the Borrower or Subsidiary of the Borrower may be
obligated as a borrower or guarantor, which individually or in the aggregate,
exceeds $100,000,000 (other than (i) any Indebtedness of any Restricted
Subsidiary to the Borrower or to any other Restricted Subsidiary and (ii) a
default described in Section 12.1(a)), and such breach, default or event of
default consists of either (1) the failure to pay (any required notice of
default having been given and any period of grace permitted with respect thereto
having expired) any Indebtedness when due (whether at stated maturity, by
acceleration, required mandatory prepayment or otherwise), or (2) a breach of a
financial covenant thereunder.
(c)    Insolvency. The Borrower or any of its Restricted Subsidiaries becomes
insolvent, or generally fails to pay, or admits in writing its inability to pay,
its debts as they mature, or applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Borrower or such
Restricted Subsidiary or a substantial part of the property of the Borrower or
such Restricted Subsidiary, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for the Borrower or any of its
Restricted Subsidiaries or for a substantial part of the property of the
Borrower or any of its Restricted Subsidiaries and is not discharged within
sixty (60) days; or any proceeding under any Debtor Relief Law is instituted by
or against the Borrower or any of its Restricted Subsidiaries and, if instituted
against the Borrower or any of its Restricted Subsidiaries, is consented to or
acquiesced in by the Borrower or such Restricted Subsidiary or remains for sixty
(60) days undismissed; or any warrant of attachment is issued against any
substantial part of the property of the Borrower or any of its Restricted
Subsidiaries which is not released within sixty (60) days of service.
(d)    ERISA. A Termination Event occurs with respect to any Pension Plan if, at
the time such Termination Event occurs, such Pension Plan’s then “vested
liabilities” (as defined in section 3(25) of ERISA) would exceed the then value
of such Pension Plan’s assets by an amount greater than 3% of Consolidated
Tangible Net Worth as of such date and the Majority Lenders reasonably believe
that such Termination Event may result in material liability to the Borrower.
(e)    Specific Defaults. Failure by the Borrower to comply with or perform any
covenant set forth in (i) Section 10.2(a), 10.10 through 10.14, 10.21, or 10.23
or (ii) Section 10.5, 10.16, 10.17, 10.19, 10.20 or 10.22 and, in the case of
this clause (e)(ii), such failure to comply shall continue for ten (10) Business
Days after the earlier of (x) the date upon which an Authorized Officer of the
Borrower or any Restricted Subsidiary had actual knowledge of such default or
(y) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender.
(f)    Other Defaults; Obligations Under other Loan Documents. Default in the
performance of any of the Borrower’s agreements herein set forth or in any other
Loan Document (subject to any applicable grace period in any such Loan Document)
in any material respect (and not constituting an Event of Default under any of
the other clauses of this Section 12.1) and continuance of such default for
thirty (30) days after the earlier of (i) the date upon which an Authorized
Officer of the Borrower or any Restricted Subsidiary had actual knowledge of
such default or (ii) the date upon which written notice thereof is given to the
Borrower by the Administrative Agent or any Lender.
(g)    Representations and Warranties. Any representation or warranty of the
Borrower made in any Loan Document or any schedules, notices, certificates,
reports or instruments delivered in connection therewith shall prove incorrect
in any material respect when made and which (if curable) remains unremedied for
a period of thirty (30) days after the first date on which an Authorized Officer
has received written notice thereof.
(h)    Change of Control. A Change of Control shall occur.
(i)    Final Judgments and Orders. There shall be entered against the Borrower
or any Restricted Subsidiary one or more judgments or decrees in excess of the
greater of (x) $100,000,000 and (y) 3% of the Consolidated Tangible Net Worth in
the aggregate at any one time outstanding (excluding any judgments or decrees
(i) that shall have been outstanding less than sixty (60) calendar days from the
entry thereof or (ii) for and to the extent which the Borrower or such
Restricted Subsidiary is insured and with respect to which the insurer has
assumed responsibility therefor in writing or for and to the extent which such
Person is otherwise indemnified if the terms of such indemnification are
satisfactory to the Majority Lenders), and either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (B)
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
(j)    Security and Intercreditor Agreement; Intercreditor Collateral Agreement.
There shall have occurred an “Event of Default” under, and as defined in, the
Security and Intercreditor Agreement (or, if such term is not defined therein, a
“Designated Event of Default” as defined therein), or a material breach by the
Borrower of any of its obligations under the Intercreditor Collateral Agreement.
(k)    Impairment of Security, Etc.. Any Loan Document, or any Lien granted
thereunder, shall (except in accordance with its terms), in whole or any
material portion thereof, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of any Person party thereto;
the Borrower or any other Person shall, directly or indirectly, contest in any
manner such effectiveness, validity, binding nature or enforceability; or cease
to give or provide, in whole or any material portion thereof, the respective
Liens intended to be created thereby, subject only to those exceptions expressly
permitted by such Loan Document.

12.2    Remedies. If any Event of Default described in Section 12.1 shall exist,
the Administrative Agent shall, upon request of the Majority Lenders, declare
all or a portion of the Commitments to be terminated and/or all or a portion of
the Loans and other Liabilities to be due and payable, whereupon to the extent
so declared the Commitments shall immediately terminate and/or the outstanding
Loans and other Liabilities shall become immediately due and payable, all
without notice of any kind (except that if an event described in Section 12.1(c)
occurs, the Commitments shall immediately terminate and all outstanding Loans
and other Liabilities shall become immediately due and payable without
declaration or notice of any kind). The Administrative Agent shall promptly
advise the Borrower of any such declaration, but failure to do so shall not
impair the effect of such declaration. Without limiting the foregoing provisions
of this Section 12.2, if an Event of Default exists, the Administrative Agent
may exercise all rights and remedies available upon an Event of Default pursuant
to any Loan Document and applicable law.

12.3    Application of Proceeds of Collateral. The exercise of remedies with
respect to the Collateral is subject to the terms of the Security and
Intercreditor Agreement. Upon the occurrence and during the continuance of an
Event of Default, proceeds from the exercise of remedies in respect of the
Collateral allocated to this facility in accordance with the provisions of the
Security and Intercreditor Agreement and received by the Administrative Agent
pursuant thereto shall be applied as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of all reasonable and documented
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Administrative Agent in connection with the collection of such
monies by the Administrative Agent, for the exercise, protection or enforcement
by the Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents;
(b)    Second, to all other obligations hereunder; provided that distributions
shall be made (A) with respect to any fees owing to the Administrative Agent and
the Lenders, ratably among the Administrative Agent and any Lenders to which
such fees are owed, and (B) with respect to each type of other Obligations owing
to the Lenders such as interest, principal, fees and expenses, ratably among the
Lenders, and (C) otherwise in such order or preference as the Majority Lenders
may determine. In determining the obligations under this Agreement for purposes
of clauses (A) and (B), the Administrative Agent may in its reasonable
discretion make proper allowance to take into account any obligations hereunder
not then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

SECTION 13.    ADMINISTRATIVE AGENT.

13.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints PNC Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to enter
into joinders to the Collateral Documents and take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 13.1 are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

13.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

13.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Unmatured Event of Default or Event of Default has occurred and is
continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 14.2 and 12.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Unmatured Event of Default or Event of
Default unless and until notice describing such Unmatured Event of Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Event of Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 11 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

13.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

13.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 13.5 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

13.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent as provided for above
in this Section 13.6. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Section 13.6 and Section 14.5 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.
Upon the appointment of a successor Administrative Agent hereunder, such
successor shall succeed to all of the rights, powers, privileges and duties of
PNC Bank as the retiring Administrative Agent and PNC Bank shall be discharged
from all of its respective duties and obligations as Administrative Agent under
the Loan.

13.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

13.8    No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Co-Syndication Agents, Co-Documentation Agents
or the Bookrunner listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, or a Lender
hereunder.

13.9    Administrative Agent's Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee under the terms of the Fee Letter.

13.10    Authorization to Release Collateral. The Lenders authorize the
Administrative Agent to instruct the Collateral Agent, if required, to release
any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under Section
10.10.

13.11    No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrower, its Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

13.12    Funding Reliance.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.3(b) (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.3(b)) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from the date
such amount is made available to the Borrower to the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Open Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to the Administrative
Agent, at the greater of the Federal Funds Open Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

SECTION 14.    GENERAL.

14.1    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

14.2    Waivers and Amendments.
(a)    Generally. Except as otherwise specifically provided for in this
Agreement, no amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement, the Notes or any other Loan Document (including
the Security and Intercreditor Agreement and the Intercreditor Collateral
Agreement) shall in any event be effective unless the same shall be in writing
and signed and delivered by the Majority Lenders and acknowledged by the
Administrative Agent, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall:
(i)    unless consented to by each Lender affected thereby, (A) increase or
extend a Commitment of any Lender or subject any Lender to any additional
obligation, (B) reduce the principal of, or rate of interest on, any Loan or any
fee or other Liability payable hereunder or (C) postpone any date fixed for any
payment of principal of, or interest on, any Loan or any fee or other Liability
hereunder;
(ii)    unless consented to by each Lender, (A) waive any condition specified in
Section 11.1, (B) change the Percentages or the aggregate unpaid principal
amount of the Loans, or the number of Lenders which shall be required to take
action hereunder, or the definition of “Majority Lenders”, (C) change Section
6.1, Section 6.4 or Section 12.3, in each case, in a manner that would alter the
pro rata sharing of payments required thereby, (D) release all or substantially
all of the Collateral in any transaction or series of related transaction, (E)
take any action requiring the consent of all of the Triton Lenders (as defined
in the Security and Intercreditor Agreement) pursuant to the Security and
Intercreditor Agreement or (F) change any provision of this Section 14.2; or
(iii)    unless consented to by Lenders having aggregate Percentages of 66 2/3%
or more, amend any provision of this Agreement that would affect the amount of
the Borrowing Base in a manner adverse to the Lenders in any material respect.
No provision of this Agreement (including Section 13) or of any other Loan
Document which relates to the rights or duties of the Administrative Agent shall
be amended, modified or waived without the written consent of the Administrative
Agent.
Notwithstanding anything to the contrary herein, no Defaulting Lender will have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (2) the amount of principal and accrued fees and
interest owing to any Defaulting Lender may not be reduced without the consent
of such Lender, and (3) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders will require the
consent of such Defaulting Lender.

14.3    Notices.
(a)    Notices Generally. Except as otherwise expressly provided herein, any
notice hereunder to the Borrower, the Administrative Agent or any Lender shall
be in writing (including facsimile communication) and shall be given (i) if to
the Borrower or the Administrative Agent, at its address or facsimile number set
forth on Schedule 10.2, and (ii) if to any Lender , at its address or facsimile
number set forth in its Administrative Questionnaire or, in each case, at such
other address or facsimile number as the recipient may, by written notice,
designate as its address or facsimile number for purposes of notices hereunder.
All such notices shall be deemed to be given when transmitted by facsimile, when
personally delivered or, in the case of a mailed notice, when sent by registered
or certified mail, postage prepaid, in each case addressed as specified in this
Section 14.3; provided that notices to the Administrative Agent under Section 2,
Section 6 and this Section 14.3 shall not be effective until actually received
by the Administrative Agent.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. The Borrower hereby acknowledges that the Administrative
Agent and will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Administrative Agent Parties”)
have any liability to the Borrower, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Administrative
Agent Party; provided that in no event shall any Administrative Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Requests) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

14.4    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address the
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act. The Administrative Agent and each Lender hereby notifies the
Borrower that, pursuant to the Beneficial Ownership Regulation, it is required
to obtain a Beneficial Ownership Certificate.

14.5    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out of pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent (including the
reasonable fees, charges and disbursements of in-house counsel, provided such
fees and expenses are set forth in reasonable and appropriate detail) and of
local counsel, if any, who may be retained by such counsel)), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender
(including reasonable fees, charges and disbursements of in-house counsel of the
Administrative Agent or such Lender, provided such fees, charges and
disbursements are set forth in reasonable and appropriate detail)) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans, and (iii) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC.
(b)    The Borrower shall indemnify the Administrative Agent (and any subagent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee (including the fees and time charges and disbursements for
in-house counsel to such Indemnitee, provided such fees and time charges are set
forth in reasonable detail)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any liability under any Environmental Law
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 14.5
shall not apply with respect to any Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under clause (a) or (b) above to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this clause (c) are several and not joint.
(d)    To the fullest extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable on demand.
(f)    The agreements in this Section shall survive the replacement of any
Lender and/or the resignation or replacement of the Administrative Agent, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other obligations of the Borrower under this Agreement and the other
Loan Documents.

14.6    Governing Law; Entire Agreement. THIS AGREEMENT AND EACH NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. All obligations of the Borrower and rights of the Lenders and the
Administrative Agent expressed herein, in the Notes or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

14.7    Successors and Assigns. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
14.8, (ii) by way of participation in accordance with the provisions of Section
14.10, or (iii) by way of pledge or assignment of a security interest subject to
the restrictions of Section 14.11 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 14.10 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

14.8    Assignments by Lenders.
(a)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's applicable Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)
in any case not described in clause (i)(A) of this Section 14.8, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption Agreement, as of the
Trade Date) shall not be less than $5,000,000, in the case of the Loan of such
assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan assigned.
(iii)Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) to the extent that such assignment is to a Person other
than another Lender, an Affiliate of a Lender or an Approved Fund and the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $5,000 (unless
waived by the Administrative Agent in its sole discretion), and the Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.9, from and after the effective date specified in each Assignment
and Assumption Agreement, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 7.1, 7.2, and 14.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 14.8 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 14.10.
(b)Disqualified Persons.
(i)No assignment or participation shall be made to, and no portion of a
Commitment Increase shall be provided by, any Person that was a Disqualified
Person as of the date (the “Trade Date”) on which the assigning Lender entered
into a binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person or the applicable Increase
Effective Date, as the case may be (unless the Borrower (in its sole and
absolute discretion) has consented, in writing, to such assignment or the
portion of the Commitment Increase to be provided by such Disqualified Person,
in which case such Person will not be considered a Disqualified Person for the
purpose of such assignment, participation or Commitment Increase). For the
avoidance of doubt, with respect to any assignee or any Lender that provides any
portion of a Commitment Increase that becomes a Disqualified Person after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Person”), (x) such assignee or Lender shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption or Joinder Agreement with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Person. Any assignment or Commitment Increase in
violation of this clause (b)(i) shall not be void, but the other provisions of
this clause (b) shall apply.
(ii)If any assignment or participation is made to, or any portion of a
Commitment Increase is provided by, any Disqualified Person without the
Borrower’s prior written consent in violation of clause (i) above, or if any
Person becomes a Disqualified Person after the applicable Trade Date, the
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Person and the Administrative Agent, (A) terminate the Commitment
of such Disqualified Person and repay all obligations of the Borrower owing to
such Disqualified Person in connection with such Commitment and/or (B) require
such Disqualified Person to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Person paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Persons (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Person will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Persons consented to such matter, and (y) for purposes of voting on
any Debtor Relief Plan, each Disqualified Person party hereto hereby agrees
(1) not to vote on such Debtor Relief Plan, (2) if such Disqualified Person does
vote on such Debtor Relief Plan notwithstanding the restriction in the foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such Debtor
Relief Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Persons provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

14.9    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Such Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is in such Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

14.10    Participation. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than to (x) a natural person, (y) the Borrower or any of the
Borrower's Affiliates or Subsidiaries or (z) a Disqualified Person) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 14.2(a)(i) or 14.2(a)(iii) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 7.1, 7.2, 7.3 and 7.6 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 14.8; provided that such
Participant (A) agrees to be subject to the provisions of Sections 7.4 and 7.5
as if it were an assignee under Section 14.8; and (B) shall not be entitled to
receive any greater payment under Sections 7.1 or 7.6, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Sections 7.4 and 7.5 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 6.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 6.4 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 4f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

14.11    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, the
European Central or any other applicable central bank or Official Body; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

14.12    Survival. The obligations of the Borrower under Sections 7 and 14.5,
and the obligations of the Lenders under Section 14.5(c), shall in each case
survive any termination of this Agreement, the payment in full of all
Liabilities and the termination of all Commitments. The representations and
warranties made by the Borrower in this Agreement and in each other Loan
Document shall survive the execution and delivery of this Agreement and each
such other Loan Document.

14.13    Effectiveness of Agreement. When counterparts executed by all the
parties shall have been lodged with the Administrative Agent (or, in the case of
any Lender as to which an executed counterpart shall not have been so lodged,
the Administrative Agent shall have received facsimile or other written
confirmation from such Lender) and all of the conditions set forth in Section 11
shall have been satisfied, this Agreement shall become effective as of the date
hereof, and at such time the Administrative Agent shall notify the Borrower and
each Lender.

14.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.15    Execution in Counterparts, Effectiveness, Etc.. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original, but all such counterparts shall constitute together
but one and the same Agreement. Delivery of a counterpart hereof, or a signature
page hereto, by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually-executed original counterpart hereof.

14.16    Investment. Each Lender represents and warrants that: (a) it is
acquiring any Note to be issued to it hereunder for its own account as a result
of making a loan in the ordinary course of its commercial banking or lending
business and not with a view to the public distribution or sale thereof, nor
with any present intention of selling or distributing such Note, but subject,
nevertheless, to possible assignments or participations thereof pursuant to
Section 14.8 and to any legal or administrative requirement that the disposition
of such Lender’s property at all times be within its control, and (b) in good
faith it has not and will not rely upon any margin stock (as such term is
defined in Regulation U of the FRB) as collateral in the making and maintaining
of its Loans.

14.17    Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any other Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

14.18    Forum Selection and Consent to Jurisdiction. SUBJECT TO ANY CONTRARY
PROVISION IN THE SECURITY AND INTERCREDITOR AGREEMENT RELATING TO FORUM
SELECTION BY THE COLLATERAL AGENT WITH RESPECT TO ACTIONS BROUGHT THEREUNDER BY
THE COLLATERAL AGENT, ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE BORROWER SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

14.19    Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER.
THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT.

14.20    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any governmental regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any Eligible Assignee of or Participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information of a
non-public, confidential and proprietary nature received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
The Administrative Agent, the Lenders acknowledge that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including Federal and
state securities laws.

14.21    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the obligations hereunder.

14.22    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Liabilities and the termination of this Agreement.

14.23    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) the Administrative Agent nor has no
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

14.24    Appointment of Lead Arranger and Bookrunner; No Other Duties. The
Borrower hereby appoints (i) PNC Capital Markets LLC, as Joint Lead Arranger and
Bookrunner, (ii) ING Belgium SA/NV, as Joint Lead Arranger and Co-Syndication
Agent, (iii) MUFG Bank, Ltd., as Joint Lead Arranger and Co-Syndication Agent,
(iv) Bank Of America, N.A., as Co-Documentation Agent, (v) Branch Banking and
Trust Company, as Co-Documentation Agent, (vi) Credit Industriel et Commercial,
New York Branch, as Co-Documentation Agent, (vii) DBS Bank Ltd., as
Co-Documentation Agent, (viii) Fifth Third Bank, as Co-Documentation Agent, and
(ix) Wells Fargo Bank, N.A., as Co-Documentation Agent. Anything herein to the
contrary notwithstanding, no Joint Lead Arranger, Bookrunner, Co-Syndication
Agent or Co-Documentation Agent shall have any powers, duties or
responsibilities under this Agreement or any other Loan Documents, except in its
capacity as a Lender hereunder.

14.25    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any the parties hereto, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by, (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
[Remainder of page intentionally left blank.]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
TRITON CONTAINER INTERNATIONAL LIMITED, as Borrower
By:    
Name:    
Title:    





PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:    
Name:
Title:





PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:    
Name:
Title:





[OTHER LENDERS] as a Lender
By:    
Name:
Title:
By:    
Name:
Title:





SCHEDULE I
COMMITMENTS AND PERCENTAGES


Name of Lender
Commitment
Percentage
PNC BANK, NATIONAL ASSOCIATION


$100,000,000


10.00
%
MUFG BANK, LTD.


$100,000,000


10.00
%
ING BELGIUM SA/NV


$225,000,000


22.50
%
BANK OF AMERICA, N.A.


$60,000,000


6.00
%
CREDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH


$60,000,000


6.00
%
BRANCH BANKING AND TRUST COMPANY


$60,000,000


6.00
%
FIFTH THIRD BANK


$60,000,000


6.00
%
DBS BANK LTD.


$60,000,000


6.00
%
WELLS FARGO BANK, N.A.


$60,000,000


6.00
%
SUNTRUST BANK


$40,000,000


4.00
%
COMPASS BANK


$40,000,000


4.00
%
ROYAL BANK OF CANADA, NEW YORK BRANCH


$40,000,000


4.00
%
SUMITOMO MITSUI BANKING CORPORATION


$40,000,000


4.00
%
SIEMENS FINANCIAL SERVICES, INC.


$17,500,000


1.75
%
CITY NATIONAL BANK


$17,500,000


1.75
%
MIZUHO BANK, LTD.


$10,000,000


1.00
%
FIRST HAWAIIAN BANK


$10,000,000


1.00
%
TOTALS


$1,000,000,000


100.00
%




SCHEDULE II
SUBORDINATED FUNDED DEBT
NONE





SCHEDULE 9.5
SCHEDULE OF INSURANCE POLICIES


Triton International Limited
Summary of Insurance Coverage
 
 
 
 
 
COVERAGE
 
 
 
 
Casualty Program - Travelers
POLICY #
TERM
LIMIT
DEDUCTIBLE


Commercial Package (Property, & G/L)
P6306D786034TIA17
11/03/18-19
$5.5M/$1M




$5,000


Umbrella Liability
EX7J16237A1743
11/03/18-19
$25M


n/a


Foreign Liability/Property
ZPP-15R34639
11/03/18-19


$1,000,000




$0


Automobile Liability
BA-6D935787-16-CAG
11/03/18-19


$1,000,000




$500


TCII Workers Comp
UB8J2091971743
11/03/18-19
Statutory


n/a


TIL Workers Comp
UB8J2091971714
11/03/18-19
Statutory


n/a


 
 
 
 
 
Mgt. Liability – D&O
 
 
 
 
D&O Primary - AIG Europe Ltd
FSUSC1801061
7/12/18-7/12/19


$10,000,000


$250k/$750k


D&O Excess - HCC/Tokio Marine
FSUSC1801043
7/12/18-7/12/19


$10,000,000


N/A


D&O Excess – ACE Underwriting Agencies
FSUSC1801050
7/12/18-7/12/19


$10,000,000


N/A


D&O Excess - Allied World Assurance Co
FSUSC1801062
7/12/18-7/12/19


$10,000,000


N/A


D&O Excess - SPS (Liberty Lead Syndicate)
FSUSC1801063
7/12/18-7/12/19


$25,000,000


N/A


D&O Side-A Only Primary - Navigators
FSUSC1801064
7/12/18-7/12/19


$30,000,000


N/A


D&O Side-A Only Excess - AIG Europe Ltd
FSUSC1801066
7/12/18-7/12/19


$10,000,000


N/A


D&O Side-A Only Excess - XL Insurance
FSUSC1801068
7/12/18-7/12/19


$5,000,000


N/A


Sub-Total D&O
 
 


$110,000,000


 
 
 
 
 
 
Mgt. Liability- Ancillary Lines
 
 
 
 
Employment Practices - AIG Europe Ltd
FSUSC1801071
7/12/18-7/12/19


$10,000,000




$150,000


Fiduciary - AIG Europe Ltd
FSUSC1801074
7/12/18-7/12/19


$5,000,000




$5,000


Employee Crime - AIG Europe Ltd
FSUSC1801058
7/12/18-7/12/19


$5,000,000




$100,000


Special (Kidnap and Ransom) - XL Catlin
SC1601837
7/12/16-7/12/19


$3,000,000


N/A


 
 
 
 
 
Cyber/Professional Liability -AIG Europe Ltd
FSCEO1800675
7/12/18-7/12/19


$5,000,000




$250,000


 
 
 
 
 
Employed Lawyers Liability -AIG Europe Ltd
FSUSC1802554
7/12/18-7/12/20


$1,000,000




$10,000


 
 
 
 
 
Equipment Liability & Physical Loss/Damage - TT Club


76641/2018/001


1/1/18-12/31/19


Liability: $50M


N/A


PD/Loss: $10M
(Off-hire equip.)


$10,000


PD/Loss: $1.5M
(On-hire equip.)


$250,000


 
 
 
 
 
Equipment Liability Umbrella -Starr
MASILNY000385-18
1/1 - 12/31/18


$25,000,000


None


 
 
 
 
 
Employee Travel/Accident - Chubb
9906-43-62
11/03/16-19
$250k/$500k


None


 
 
 
 
 




SCHEDULE 9.6
LITIGATION AND CONTINGENT LIABILITIES


NONE





SCHEDULE 9.8
SUBSIDIARIES
1. Restricted Subsidiaries
Name of Subsidiary
Jurisdiction of Formation
Percentage Owned by Borrower and Subsidiaries


TFX Holdings LLC
U.S.A. (California)
100%
MELeasing LLC
U.S.A. (California)
100%
Triton International Australia Pty Limited
Australia
100%
Intra International Transporte E Comercio (inactive, in process of dissolution)
Brazil
70%
Triton Container Sul Americana Transporte E Comercio Ltda.*
Brazil
100%
Proteus N.V.
Curacao
100%
Triton Container International B.V.
Netherlands
100%
Triton Container International GmbH
Germany
100%
Triton Limited
Hong Kong
100%
Triton International Japan Limited
Japan
100%
Triton Container (S) Pte Ltd
Singapore
100%
Triton Container South Africa (Pty) Ltd. (inactive, in process of dissolution)
South Africa
100%
Triton Container UK Limited
UK
100%







* Triton Container Sul Americana Transporte E Comercio Ltda. has two owners: The
Borrower owns 499 quotas and Triton Container International GmbH owns 1 quota.





2. Unrestricted Subsidiaries (all Subsidiaries other than Restricted
Subsidiaries).
Name of Unrestricted Subsidiary
Jurisdiction of Formation
Percentage Owned by Borrower and Subsidiaries


Triton Container International, Incorporated of North America
U.S.A. (California)
100%
Triton International Container BVBA
Belgium
100%
Triton Container Finance VI LLC
U.S.A. (Delaware)
100%
Triton Container Finance VII LLC
U.S.A. (Delaware)
100%
Triton Container Investments LLC
U.S.A. (Nevada)
100%
TriStar Container Services (Asia) Private Limited***
India
50%
TAL International Group, Inc.
U.S.A. (Delaware)
100%
Triton International Finance LLC**
U.S.A. (Delaware)
100%
TIF Funding LLC
U.S.A. (Delaware)
100%
TAL International Container Corporation
U.S.A. (Delaware)
100%
TAL Advantage V LLC
U.S.A. (Delaware)
100%
TAL Advantage VI LLC
U.S.A. (Delaware)
100%
TAL Finance III LLC
U.S.A. (Delaware)
100%
TAL International Container Pty Limited (to be dissolved)
Australia
100%
TAL Sales & Marketing Planning (Shanghai) Co., Ltd. (inactive, in process of
dissolution)
China
100%
TAL International Container (HK) Limited (to be dissolved)
Hong Kong
100%
TAL International Container Srl (inactive, in process of dissolution)
Italy
100%
TAL International Container Pte Ltd. (to be dissolved)
Singapore
100%
ICS Terminals (UK) Limited
UK
100%



**Triton International Finance LLC has two members: the Borrower and TAL
International Container Corporation


*** TriStar Container Services (Asia) Private Limited operates as a joint
venture between the Borrower and Marine Container Services (India) Private
Limited



SCHEDULE 9.9
PARTNERSHIPS AND LIMITED LIABILITY COMPANIES


Name of Partnership or LLC
Type
Percentage Owned by Borrower and Subsidiaries
TriStar Container Services (Asia) Private Limited
Joint Venture
50%
TFX Holdings LLC
LLC
100%
Triton Container Investments LLC
LLC
100%
Triton International Finance LLC
LLC
100%
MELeasing LLC
LLC
100%
TIF Funding LLC
LLC
100%
Triton Container Finance VI LLC
LLC
100%
Triton Container Finance VII LLC
LLC
100%








SCHEDULE 9.14
ENVIRONMENTAL MATTERS


NONE







SCHEDULE 9.20
EXISTING INDEBTEDNESS


Current Debt, Funded Debt, Capitalized Leases, and Long Term Leases of the
Company and its Restricted Subsidiaries as of the Closing Date is as follows:
 
 
The Ninth Restated and Amended Credit Agreement dated as of April 15, 2016 among
Triton Container International Limited ("TCIL"), as borrower, Bank of America,
N.A., as Administrative Agent, and various lenders (as amended, supplemented or
otherwise modified from time to time, the "Agreement") (capitalized terms used
but not defined herein have the respective meanings set forth in the Agreement)


$570,000,000


The Term Loan Agreement, dated as of December 22, 2016, among Triton Container
International Limited (“TCIL”), various lenders and DVB Bank America N.V., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Term Loan Agreement”).


$157,900,000


The Note Agreements dated as of September 17, 2008 and September 29, 2011
(collectively, the Agreements), the First Supplement to Note Agreements dated as
of April 30, 2010, the Second Supplement to Note Agreements dated as of June 27,
2011, the First Supplement to Note Agreements dated as of October 23, 2012, the
Second Supplement to Note Agreements dated as of June 12, 2014, and the Third
Supplement to Note Agreements dated as of March 5, 2015, and the Fourth
Supplement dated as of July 13, 2017, entered into by Triton Container
International Limited and the Purchasers


$2,045,200,002


Accrued interest (estimate)


$17,052,748


 
 
Container Rental Equipment Payable (estimate)


$18,875,206


 
 
Long-Term leases of the Company outstanding on the Closing Date is as follows:


$2,342,058


 
 
Capitalized Leases of the Company outstanding on the Closing Date is as follows:


$685,962








SCHEDULE 10.2
ADDRESSES FOR NOTICES


Borrower’s Address:
Canon’s Court
22 Victoria Street
Hamilton HM 12
Bermuda


with a copy to:
Triton Container International, Incorporated of North America
100 Manhattanville Road
Purchase, NY 10577-2135
Telephone: 914-697-2554
Facsimile: 914-697-2526




Administrative Agent’s Office and Lending Office:
(for payments and requests for Loans):
PNC Agency Services
PNC Firstside Center
5th Floor
500 First Avenue
Pittsburgh PA 15219


Telephone:    440-746-4164
Facsimile:    412-705-2400




Lenders’ Addresses:
PNC Bank, National Association
PNC Firstside Center
5th Floor
500 First Avenue
Pittsburgh PA 15219


Telephone:    440-746-4164
Facsimile:    412-705-2400


Branch Banking and Trust Company
200 West Second Street FL 16
Winston Salem, North Carolina 27101
Telephone:    336-733-2768
Facsimile:    888-707-4162


City National Bank
555 S. Flower Street, 24th floor
Los Angeles, CA 90071
Telephone:     (917) 322‐3836


Crédit Industriel et Commercial, New York Branch
520 Madison Avenue, 37thFloor
New York, NY 10022
Telephone:     (212) 715-4605
Facsimile:     (212) 715-4535


DBS BANK LTD.
725 S. Figueroa Street, Suite 2000
Los Angeles, CA 90017
Telephone:    213-243-3703
Facsimile:    213-627-0228


First Hawaiian Bank
999 Bishop Street
Honolulu, HI 96813
Telephone:    808-525-8868
Facsimile:    808-525-6200


Fifth Third Bank
38 Fountain Square Plaza
MD 109046
Cincinnati, OH 45263
Telephone:     (513) 534-0836


ING BELGIUM SA/NV
Avenue Marnix 24
1000 Brussels
Belgium
Telephone:    00 32 2 547 69 47


MUFG Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020-1104
Telephone:    312-696-4516
Facsimile:    312-696-4535


Royal Bank of Canada, New York Branch
Global Loans Administration, NY
Three World Financial Center
200 Vesey Street
New York, NY 10281-8098
Telephone:    1-877-332-7455
Facsimile:    1-212-428-2372


Siemens Financial Services, Inc.
170 Wood Avenue South
Iselin, NJ 08830
Telephone:    732-590-6625
Facsimile:    732-590-2490


SunTrust Bank
3333 Peachtree Road, NE
8th Floor
Atlanta, GA 30326
Telephone:    404-439-7424
Facsimile:    404-439-7409


Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA 94140
Telephone:     (704) 410-2402


Bank of America, N.A.
Attn: Faith Alford
MAC Legal Dept, Mail Code: NC1-001-05-45
101 North Tryon Street
Charlotte, NC 28255-0001
Telephone:    312-828-5684
Facsimile:    312-453-3142


Sumitomo Mitsui Banking Corporation
277 Park Avenue, New York, NY 10172
Telephone:    212-224-4150
Facsimile:    212-224-4391


Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Telephone:    212.282.3549
Facsimile:    212.282.4488


Compass Bank
1345 Avenue of the Americas, 44 Floor
New York, NY 10105
Telephone:    212-419-6277
Facsimile:    866-984-8668


    
SCHEDULE 10.6
INSURANCE REQUIREMENTS
The Borrower shall have furnished to each Lender:
(i)    certificates or copies of policies evidencing the existence of general
liability insurance covering third party personal liability and property damage
insurance in a single limit and aggregate amount of Ten Million Dollars
($10,000,000) naming the Borrower and the Collateral Agent as additional
insured,
(ii)    require each Lessee to either (x) maintain self-insurance in a manner
approved by the Borrower in accordance with the Borrower’s credit and collection
policy or (y) maintain (1) physical damage insurance in an amount equal to the
value of the Containers on lease to it and to name the Borrower as a loss payee,
and (2) comprehensive general liability insurance, including contractual
liability, against claims for bodily injury or death and property damage and to
name the Borrower as an additional insured, and
(iii)    a certificate or copy of a policy evidencing the existence of “all
risk” property damage insurance, written on a depreciated-value basis, covering
the Containers then off-lease in a minimum amount of One Million Five Hundred
Thousand Dollars ($1,500,000) per occurrence, providing contingent coverage
subject to such deductibles as are customarily retained by prudent companies of
a similar size engaged in business activities similar to those of the Borrower,
and containing a lender’s loss payable endorsement in favor of the Collateral
Agent, and each of such certificates or policies required by this Schedule 10.6
shall:
1.    contain a provision precluding cancellation (other than “War Risks and
Strikes, Riots and Civil Commotions” coverage that the Borrower may have in
effect) (i) for nonpayment of premiums without a minimum of ten (10) days prior
written notice to each Lender and (ii) for any other reason without a minimum of
thirty (30) days prior written notice to each Lender, and
2.    be written by an insurer or insurers having a financial strength rating of
at least “Baa2” by Moody’s Investor Service, Inc. or “BBB” by S&P or an
equivalent rating by any other internationally recognized credit rating agency
of similar standing that rates the claims paying ability of international
insurance companies.

SCHEDULE 10.17
LIENS


NONE


SCHEDULE 10.18
Related Party Agreements


NONE









EXHIBIT A
FORM OF NOTE
, 20__
FOR VALUE RECEIVED, the undersigned, Triton Container International Limited, a
Bermuda exempted company (the “Borrower”), hereby promises to pay to            
(the “Lender”) the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the Term Loan Agreement referred to below (as
shown on the schedule attached hereto and any continuation thereof or in the
records of the Lender).
The Borrower further promises to pay interest on the unpaid principal amount of
the Lender’s Loans from the date of each such Loan until each such Loan is paid
in full, payable at the rate(s) and at the time(s) set forth in the Term Loan
Agreement.
All payments of principal and interest under this Note shall be made in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office, or at such other place as the Administrative
Agent shall notify the Borrower in writing.
This Note is one of the Notes referred to in, and is subject to the terms and
provisions of, the Term Loan Agreement, dated as of November 30, 2018 (as
amended or otherwise modified from time to time, the “Term Loan Agreement”),
among the Borrower, various lenders party thereto (including the Lender) and PNC
Bank, National Association, as Administrative Agent, to which Term Loan
Agreement reference is hereby made for a statement of said terms and provisions,
including those under which this Note may be paid prior to its due date or its
due date accelerated or extended. Capitalized terms used in this Note which are
defined in the Term Loan Agreement shall have the meanings given them therein
unless the context otherwise requires.
The Borrower expressly waives any presentment, demand, protest or notice in
connection with this Note.



This Note is made under and governed by the internal laws of the State of New
York.
Triton Container International Limited
By:    
Name:    
Title:    





Schedule attached to Note dated ____________ of Triton Container International
Limited, payable to the order of ______________.
LOANS AND PRINCIPAL PAYMENTS
Date
Amount of Loan Made
Type of Loan & Applicable Interest Rate
Amount of Principal Repaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



The failure to record the date and amount of any Loan on this schedule shall not
limit or otherwise affect the obligations of the Borrower under the Term Loan
Agreement or under this Note to repay the principal amount of such Loan together
with all interest accruing thereon.



EXHIBIT B
FORM OF BORROWING BASE CERTIFICATE
, 20__
PNC Bank, National Association, as Administrative Agent
PNC Agency Services
PNC Firstside Center
5th Floor
500 First Avenue
Pittsburgh PA 15219
Attention: _______________


Re:    Triton Container International Limited Term Loan Agreement
Ladies and Gentlemen:
Please refer to the Term Loan Agreement dated as of November 30, 2018 among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”). Capitalized
terms used but not defined herein have the respective meanings set forth in the
Term Loan Agreement.
The Borrower certifies that as of ________________ (the “Computation Date”), the
computations of the Borrowing Base and other items set forth on Schedule I were
true and correct.
The Borrower further certifies and warrants that there has not been any event or
circumstance since the Computation Date which would materially reduce the amount
of the Borrowing Base [or which would materially change the calculation of the
any mandatory prepayment amount shown on Schedule I].
[IF APPLICABLE: Pursuant to Section 6.5 of the Term Loan Agreement, the Borrower
further certifies that, to the extent that Schedule I reflects the effect of the
use of the proceeds of Loans that will be made pursuant to the current Loan
Request (the “Current Proceeds”): (a) the dollar amount of Unsecured Vendor Debt
and trade payables incurred in connection with the acquisition of SIA Container
Equipment, reduced by such proceeds, was $___________; and (b) the aggregate
dollar amount of (i) the current portion of Subordinated Funded Debt, (ii) 20%
of the Letter of Credit Outstandings allocable to commercial Letters of Credit
and/or (iii) the outstanding principal amount of Total Senior Debt (other than
Indebtedness under the Term Loan Agreement) secured by Finance Leases of SIA
Container Equipment, SIA Container Equipment and/or Casualty Receivables,
reduced by such proceeds, was $____________]
[IF APPLICABLE: The undersigned Authorized Officer represents that (x) the
Current Proceeds (or relevant portion thereof) will be used to pay Indebtedness
of the type described in Section 6.5(a)(ii)(y), (b)(i), (b)(ii) or (b)(iii) of
the Term Loan Agreement and (y) to the extent necessary, this Borrowing Base
Certificate was prepared using the Borrower’s good faith reasonable estimates of
the information contained herein.]
[Signature on next page.]





IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered by the undersigned Authorized Officer hereunto duly
authorized as of the date first above written.
Triton Container International Limited
By:    
Name:    
Title:    


SCHEDULE I
to Borrowing Base Certificate
Triton Container International Limited
Computation Date:         , 20__
I.    Borrower’s SIA Container Equipment subject to Finance Leases
1.    Net investment of the Borrower in Finance Leases of SIA Container
Equipment                                ________
2.    Margined net investment of the Borrower in Finance Leases of SIA
Container Equipment (Item I.1. multiplied by 80%)        80%    ______
II.     Borrower’s SIA Container Equipment
1.
Original Equipment Cost of the Borrower’s (not including any Subsidiary’s) SIA
Container Equipment

2.
Accumulated Depreciation (absolute value)

3.    Less: (A) any lost, stolen or destroyed SIA
Container Equipment that exceeds $250,000
in NBV and has been off-hire and no longer
billed to a lessee for a period in excess of 90 days, and        ________
4.    Less: (B) any spare parts comprising any portion of SIA
Container Equipment                            ________
5.    Less: Unsecured Vendor Debt and trade payables incurred
in the acquisition of such SIA Container Equipment
6.    (Item II.1. - Item II.2.) minus (Item II.3. + Item II.4.)
minus Item II.5.                            ________
7    Margined Net Book Value of the Borrower’s SIA Container    
Equipment (Item II.6. multiplied by 83.33%)            83.33%     ______


III.     Casualty Receivables
1.    Book Value of Casualty Receivables from non-Affiliates
outstanding for ≤120 days                    ________
2.    Book Value of Casualty Receivables from Affiliates
outstanding for ≤120 days and ≤ and $5,000,000        ________
3.    Total Book Value of Casualty Receivables
(Item III.1. + Item III.2.)                    ________
4.    Margined Book Value of Casualty Receivables
(Item III.3. multiplied by 80%)                80%        ______


IV.    Total Margined SIA Container Equipment
    (Sum of Items I.2., II.7. and III.4.)                            ______
V.     Liabilities
1.    Current portion of Subordinated Funded Debt                ________
2.    20% of the Letter of Credit Outstandings                    ________
3.    Outstanding principal amount of Total Senior Debt (other
than Item VII.2.) secured by Finance Leases of SIA Container
Equipment, SIA Container Equipment and/or Casualty
Receivables                                    ________
    
4.    Accrued and unpaid interest on such Total Senior Debt            ________
5.    Liabilities that reduce the Borrowing Base                     ________
    (Sum of Items V.1. through V.4.)                        ________
VI.
BORROWING BASE

The lesser of (i) $1,000,000,000 (as such amount may be increased in accordance
with Section 2.8 of the Agreement) and (ii) the total of Item IV. minus Item
V.5. ________    
VII.    Availability
1.    Aggregate Commitment Amount                    $1,000,000,000
2.    Less: Facility Usage                                ________
3.    Total Availability (Item VII.1. minus Item VII.2.)                ________
4.    Maximum Remaining Availability (Lesser of Items VII.3.
    and VI.)                                    ________
5.    Mandatory Prepayment Amount (if Item VII.2 is greater than
the lesser of (x) Item VI and (y) Item VII.1, then prepayment
equals Item VII.2.                                ________






*****


EXHIBIT C
FORM OF LOAN REQUEST




PNC Bank, National Association, as Administrative Agent
PNC Agency Services
PNC Firstside Center
5th Floor
500 First Avenue
Pittsburgh PA 15219
Attention: _______________


Re:    Triton Container International Limited Term Loan Agreement
Gentlemen and Ladies:
Please refer to the Term Loan Agreement, dated as of November 30, 2018, among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended or otherwise
modified from time to time, the “Term Loan Agreement”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Term Loan
Agreement.
1.    Request for Loans. Pursuant to Section 2.3 of the Term Loan Agreement, the
Borrower irrevocably gives you notice of the Borrowing specified herein:
(a)    Requested Funding Date:             , 20__ (the “Funding Date”).
(b)    Amount of Borrowing: $            .
(c)    Type of Borrowing: LIBOR Rate Loans with an initial Interest Period of
_______.
(d)    On the requested Funding Date above, please credit the Borrower’s Account
No. ________ with the proceeds of the Loans requested above and wire transfer
such amount to: _____________.
(e)    LIBOR Reserve Percentage:            .
2.    Certifications. The Borrower hereby certifies that, both before and after
giving effect to the Loans requested hereunder:
(a)    The representations and warranties set forth in Section 9 of the Term
Loan Agreement, and in any other agreement or certification given by the
Borrower or any Subsidiary or any officer or agent thereof pursuant to the Term
Loan Agreement (including the Security and Intercreditor Agreement), were true
and correct as of the date made, and such representations and warranties are
true and correct in all material respects on the date hereof as if made on the
date hereof.
(b)    (i) No Event of Default or Unmatured Event of Default has occurred and is
continuing and (ii) the Facility Usage will not exceed the Borrowing Base.
(c)    The Borrower is in compliance with Section 10.6 (Insurance; Reports) of
the Term Loan Agreement.
3.    Borrowing Base Certificate. Attached hereto as Schedule I is a true and
correct copy of the Borrowing Base Certificate most recently delivered pursuant
to Section [IF APPLICABLE: 6.5,] 10.1(d) or 11.1(j) of the Term Loan Agreement,
as applicable, dated ______________20__, that sets forth a computation of the
Borrowing Base as in effect on such date and demonstrates (a) that such
Borrowing Base is sufficient to cover the Loans requested hereby after giving
effect to such Loans, (b) the effect of such Loans on the Borrowing Base and (c)
that the outstanding Borrowing Base is equal to or greater than zero, after
giving effect to such Loans.
The Borrower agrees that if prior to the Funding Date any matter certified
herein will not be true and correct at such time as if then made, the Borrower
will immediately so notify the Administrative Agent. Except to the extent that
prior to the Funding Date the Administrative Agent shall receive written notice
to the contrary from the Borrower, each matter certified herein shall be deemed
to be certified by the Borrower on the Funding Date (after giving effect to the
Loans and other actions contemplated hereby).
[Signature on next page.]



IN WITNESS WHEREOF, the Borrower has caused this Loan Request to be executed and
delivered by the undersigned representatives hereunto duly authorized as of the
date first above written.
Triton Container International Limited
By:    
Name:    
Title:    






SCHEDULE I
to Loan Request
Borrowing Base Certificate
[Borrower to attach and deliver completed and signed
Borrowing Base Certificate (in the form of Exhibit B to the Term Loan
Agreement).]



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


____________, 20__
PNC Bank, National Association, as Administrative Agent
PNC Agency Services
PNC Firstside Center
5th Floor
500 First Avenue
Pittsburgh PA 15219
Attention: ______________


Re:    Triton Container International Limited Term Loan Agreement
Gentlemen and Ladies:
Please refer to the Term Loan Agreement, dated as of November 30, 2018, among
Triton Container International Limited (“TCIL”), various lenders party thereto
and PNC Bank, National Association, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”). Capitalized terms used but not defined herein have the respective
meanings set forth in the Term Loan Agreement.
The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the of TCIL, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on behalf of TCIL, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Annual Audit Report. Attached hereto as Schedule I are the year-end
audited financial statements of TCIL and its Subsidiaries required by Section
10.1(a) of the Term Loan Agreement for the fiscal year of TCIL ended as of (the
“Computation Date”), together with the report and opinion of an independent
certified public accountant required by such section, in each case in form and
substance as set forth in such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
2.    Quarterly Financial Statements. Attached hereto as Schedule I are the
unaudited financial statements of TCIL and its Subsidiaries required by Section
10.1(b) of the Term Loan Agreement for the fiscal quarter of TCIL ended as of
(the “Computation Date”) in form and substance as set forth in such section.
Such financial statements satisfy the requirements set forth in Section 10.1(b)
and fairly present the financial condition, results of operations, stockholders’
equity and comprehensive income, and cash flows of TCIL and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
3.    Financial Tests. TCIL certifies and warrants to you that the attached
Schedule II sets forth true and correct computations as of the Computation Date
of the ratios and/or financial restrictions contained in the Term Loan
Agreement.
4.    Income, Cash Flow and Investments Analysis. TCIL certifies and warrants to
you that the attached Schedule III sets forth true and correct computations of:
(a) Consolidated Net Income; (b) earnings from each Unrestricted Subsidiary as
calculated pursuant to the methodology described in the definition of
Consolidated Net Income, part (d) excluding, for the avoidance of doubt, any
non-cash gain or loss on any interest rate protection agreement or any similar
hedging agreement resulting from the requirements of SFAS No. 133 or any similar
accounting standard; (c) cash flow attributable to dividends that TCIL received
from each Unrestricted Subsidiary; (d) TCIL’s Investment in each Unrestricted
Subsidiary under the equity method of accounting; in each case for the fiscal
period ended on the Computation Date.
5.    Events of Default. The undersigned has reviewed and is familiar with the
terms of the Term Loan Agreement and has made, or has caused to be made under
his/her supervision, a detailed review of the condition (financial or otherwise)
of TCIL and its Subsidiaries as of the Computation Date and for the accounting
period then ended with the purpose of determining whether TCIL was in compliance
with the Term Loan Agreement as of such date, and to the best knowledge of the
undersigned, no Event of Default or Unmatured Event of Default has occurred and
is continuing [, except as described below:].
7.    Container Equipment Report. Attached hereto as Schedule IV is a summary
that sets forth, as of the Computation Date, (i) a separate listing of the
number and types of Container Equipment owned, rented, leased or managed by the
Borrower, (ii) their aggregate Net Book Value, (iii) a separate listing of the
Borrower's ten (10) largest customers to date, as measured by Net Book Value of
Container Equipment, and (iv) their aggregate original cost (or upon the
Administrative Agent’s request during the existence of an Event of Default or
Unmatured Event of Default, a detailed report with respect to each unit of
Container Equipment then owned by the Borrower and subject to a Long Term Lease
its (w) serial or other identifying number, (x) in-service date, (y) Net Book
Value (including totals thereof), and (z) original cost (including totals
thereof)); it being understood that, unless reasonably requested by the Majority
Lenders with reasonable notice, such reports shall be limited to all Revenue
Generating Equipment (as defined in the Security and Intercreditor Agreement or,
if such term is not defined therein, “Containers” as defined therein)
constituting Collateral then owned by the Borrower; together with monthly
utilization rate with respect to such Container Equipment in form and detail
satisfactory to the Administrative Agent .
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.
Triton Container International Limited
By:    
Name:    
Title:    










SCHEDULE I
to Compliance Certificate
For the Fiscal Quarter/Year ended on    , 20__
(the “Computation Period”)
Financial Statements







SCHEDULE II
to Compliance Certificate
For the Fiscal Quarter/Year ended on _________, 20__ (the “Computation Period”)
I.    Section 10.12: Maximum Funded Debt Ratio
A.    Total Debt                                    _______

B.    Consolidated Tangible Net Worth plus: Borrower’s deferred income
related to sale of Container Equipment to                    _______

    Subsidiaries (CTNW)
C.    Funded Debt Ratio (not to exceed 4.0:1.0) (unless such ratio is amended or
otherwise
modified under the TCIL Credit Agreement to 4.25 to 1.00 or a less restrictive
level, in which
case the required level will be 4.25 to 1.0)                        _______
II.    Section 10.13: Minimum Consolidated Tangible Net Worth
A.    Consolidated Tangible Net Worth plus: Restricted Investments in
Unrestricted Subsidiaries for Section 10.13 Purposes
_______
B.    Which is not less than:                            $855,000,000  
Excess: _______
III.     Section 10.14: Minimum Fixed Charge Coverage Ratio
 
 
Fiscal Quarter Ended:
 
 
__/__/__
__/__/__
__/__/__
__/__/__
__/__/__
A.
Consolidated Net Income Available for Fixed Charges
________
________
________
________
________
B.
Fixed Charges
________
________
________
________
________
C.
Ratio of Consolidated Net Income Available for Fixed Charges to Fixed Charges
________
________
________
________
________

As determined on the last day of each quarter for the period of six fiscal
quarters then ending not to be less than 1.25:1.0 (unless such ratio is amended
or otherwise modified under the TCIL
Credit Agreement to 1.15 to 1.0 or a less restrictive level, in which case the
required level will be
1.15 to 1.0)



SCHEDULE III
to Compliance Certificate
For the Fiscal Quarter/Year ended on __________, 20__ (the “Computation Period”)
 
 
 
A. Consolidated Net Income
Net Income of the Borrower and Its Restricted
Subsidiaries
Less: Gains or Losses (net of Taxes) on
Sales of
Capital Assets Other Than Container
Equipment
Less: Aggregate Gains on Dispositions of Other
Investments and Extraordinary Items of Income
In Excess of Aggregate Losses on such Dispositions and Aggregate Losses on
Extraordinary items
Less: Any Non-Cash Gain or Loss Resulting from the Requirements of SFAS 133
Less: Income (Loss) From Unrestricted Subsidiaries
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Net Income for the Computation Period
 
 
 
 
 
 
 
$ -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
Unrestricted
 
 
 
B. Rollforward of Investment in
Unrestricted
 
 
 
 
 
Subsidiary
 
 
 
Subsidiary
 
TCI
 
TCCI
 
(If Any)
 
Total
 
 
 
 
 
 
 
 
 
 
 
Investment Balance as of the Prior Fiscal
Quarter
 
 
 
 
 
 
 
 
 
Ended December 31, 201[●]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plus: Income (Loss) From Unrestricted Subsidiaries
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plus: Capital Contribution to Unrestricted
Sub.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Less: Cash Flow Attributable to Dividends
 
 
 
 
 
 
 
 
 
from Unrestricted Subsidiaries
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Investment Balance as of the Computation
 
$
 
$
 
$ -
 
$
 
Date
 
-
 
-
 
-
 
-
 
 
 
 
 
 
 
 
 
 
 
C. SFAS 133 Effects on Income (Loss) From 
Unrestricted Subsidiaries 

 
TCI
 
TCCI
 
(If Any)
 
Total
 
Income (Loss) From Unrestricted Subsidiaries
 
 
 
 
 
 
 
 
 
Excluding Effects of SFAS 133
 
$-
 
$-
 
$-
 
$-
 
Effects of SFAS 133 on Income (Loss) from 
Unrestricted Subsidiaries
 
 
 
 
 
 
 
 
 
Income (Loss) From Unrestricted Subsidiaries for the Computation Period
Including Effects of 
SFAS 133
 
 
 
 
 
 
 
 
 
D. Analysis of TCIL’s Other Income - YTD
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
Management Fee Income
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Income (Loss) From Unrestricted Subsidiaries
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Income (Expense)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TCIL’s Other Income - Year-to-Date
 
 
 
 
 
 
 
$-




SCHEDULE IV
to Compliance Certificate
Container Equipment Report







EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Term Loan Agreement identified below
(the “Term Loan Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment Agreement as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Term Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.
1.    Assignor:                            
2.    Assignee:                             [and is an Affiliate of [identify
Lender]]
3.    Borrower:    Triton Container International Limited
4.
Administrative Agent: PNC Bank, National Association, as the administrative
agent under the Term Loan Agreement

5.    Term Loan Agreement: The Term Loan Agreement dated as of November 30, 2018
among Triton Container International Limited, the Lenders parties thereto, and
PNC Bank, National Association, as Administrative Agent
6.    Assigned Interest:
Aggregate Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans Assigned
Percentage Assigned of
Commitment/Loans
 
 
 
$         
$         
___________%
$         
$         
___________%
$         
$         
___________%




[7.    Trade Date:                     ]
Effective Date: ____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment Agreement are hereby agreed to:
ASSIGNOR:
[NAME OF ASSIGNOR]
By:    
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]
By:    
Title:


Consented to and Accepted:
PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:                        

Title:                        


[Consented to: Triton Container International Limited
By:                        
Title:]



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Term Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Term Loan Agreement (subject to
receipt of such consents as may be required under the Term Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Term Loan Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 10.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is organized under the
laws of a jurisdiction other than the United States, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart hereof, or a signature page of this Assignment Agreement,
by facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed original counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.







EXHIBIT F
SUBORDINATION PROVISIONS APPLICABLE TO
SUBORDINATED FUNDED DEBT
(a)    The indebtedness evidenced by this Subordinated Note and any renewals or
extensions hereof, shall at all times be wholly subordinate and junior in right
of payment to: (i) the Borrower’s obligations to the “Lenders” defined in, and
arising pursuant to, that certain Term Loan Agreement dated as of November 30,
2018 (as amended, restated or otherwise modified from time to time, the “Term
Loan Agreement”) among the Borrower, PNC Bank, National Association, as
administrative agent, and the lenders signatories thereto, as the same may be
amended from time to time, including, without limitation, as to the aggregate
credit available thereunder to the Borrower, (ii) any commitment fees payable
pursuant to the terms of the Borrower’s senior loan agreements, (iii)
obligations incurred in connection with any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other agreement
intended to protect the Borrower against fluctuations in the rate of interest on
its indebtedness, (iv) reimbursement obligations relating to standby letters of
credit issued at the request of the Borrower (and related letter of credit
applications) up to an aggregate maximum face amount for all such standby
letters of credit of $500,000 (foreign currency denominated standby letters of
credit shall be valued in United States currency as at the date of issuance at
the issuer’s prevailing exchange rates), and (v) any other funded indebtedness
for money borrowed of the Borrower not expressed to be subordinate or junior to
any other indebtedness of the Borrower; and any and all extensions or renewals
of any such indebtedness in whole or in part in the manner and with the force
and effect hereinafter set forth. The indebtedness described in the preceding
clauses (i) through (v), including all costs of collection thereof, and
post-petition interest thereon, is hereinafter called “Senior Debt”.
1.    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization, arrangement or other similar
proceedings in connection therewith, relative to the Borrower or to its
creditors, as such, or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of the Borrower, whether
or not involving insolvency or bankruptcy, then the holders of Senior Debt shall
be entitled to receive payment in full of all Senior Debt before the holder of
this Subordinated Note is entitled to receive any payment on account of
principal, premium or interest upon this Subordinated Note, and to that end (but
subject to the power of a court of competent jurisdiction to make other
equitable provisions reflecting the rights conferred in this Subordinated Note
upon the Senior Debt and the holders thereof with respect to the subordinate
indebtedness represented by this Subordinated Note and the holder hereof by a
lawful plan of reorganization under applicable bankruptcy law) the holders of
Senior Debt shall be entitled to receive for application in payment thereof any
payment or distribution of any kind or character, whether in cash or property or
securities, which may be payable or deliverable in any such proceedings in
respect of this Subordinated Note.
2.    In the event that any default in the payment of principal or interest
shall occur and be continuing with respect to any Senior Debt and the holders of
such Senior Debt shall accelerate the maturity thereof, the holder of this
Subordinated Note shall not be entitled to receive any payment on account of
principal, premium or interest hereon unless payment in full shall have been
made of all Senior Debt. Notwithstanding the foregoing provisions of this
paragraph, the holders of such Senior Debt shall have the right, on a one-time
only basis, by written notice to the holder of this Subordinated Note, to
require postponement of the commencement of any actions as a result of such
acceleration for a period not to exceed 30 days, and during such 30-day period,
the holder of this Subordinated Note shall not take any action or institute any
proceeding as a result of such acceleration. Subject to paragraph 1 above, in
the event that such a default in payment shall exist and the holders of such
Senior Debt shall not have accelerated the maturity thereof, the holder of this
Subordinated Note shall not be entitled to receive any payment in excess of the
regularly scheduled payments of principal and interest unless payment in full
shall have been made of all Senior Debt. Notwithstanding the provisions of the
foregoing sentence, and subject to the provisions of paragraph 7 below, prior to
the acceleration of the maturity of any Senior Debt, if the holders of such
Senior Debt provide written notice of such a payment default (which notice shall
state that it is intended to temporarily block payments on the Subordinated
Notes) to the Borrower and the holder of this Subordinated Note, then for a
period ending upon the earlier of (i) 60 days after receipt of such written
notice, or (ii) the date of acceleration of the maturity of any Senior Debt, the
holder of this Subordinated Note shall not be entitled to receive any payment on
account of principal, premium or interest hereon unless payment in full shall
have been made of all Senior Debt, provided that such notice may be given on a
one-time only basis.
3.    In the event that any non-payment default (a default other than a default
in the payment of principal or interest) shall occur and be continuing with
respect to any Senior Debt and the holders of such Senior Debt shall accelerate
the maturity thereof, the holder of this Subordinated Note shall not be entitled
to receive any payment on account of principal, premium or interest hereon,
unless payment in full shall have been made of all Senior Debt. In the event
that such a non-payment default shall exist and the holders of such Senior Debt
shall not have accelerated the maturity thereof, the holders of this
Subordinated Note shall not be entitled to accelerate the maturity of this
Subordinated Note unless an event of default permitting such acceleration exists
and is continuing (other than a cross default to the non-payment default with
respect to such Senior Debt). Notwithstanding the provisions of the foregoing
sentence, and subject to the provisions of paragraph 7 below, prior to the
acceleration of the maturity of any Senior Debt, if the holders of such Senior
Debt provide written notice of such a non-payment default (which notice shall
state that it is intended to temporarily block payments on the Subordinated
Notes) to the Borrower and the holder of this Subordinated Note, then for a
period ending upon the earlier of (i) 120 days after receipt of such written
notice, or (ii) the date of acceleration of the maturity of any Senior Debt (the
“Block Period”), the holder of this Subordinated Note shall not be entitled to
receive any payment on account of principal, premium or interest hereon unless
payment in full shall have been made of all Senior Debt. Subject to the
provisions of paragraph 1 hereof, after the end of such Block Period the holder
of this Subordinated Note may accelerate the maturity hereof if there exists a
default which would permit such acceleration. Subject to paragraph 1 above, in
the event that such a non-payment default shall exist and the holders of such
Senior Debt shall not have accelerated the maturity thereof, the holder of this
Subordinated Note shall not be entitled to receive any payment in excess of the
regularly scheduled payments of principal and interest unless payment in full
shall have been made of all Senior Debt.
4.    Subject to the provisions of paragraphs 1, 2 and 3 above, in the event
that any default in the payment of principal or interest shall occur and be
continuing with respect to this Subordinated Note, so long as the holders of
such Senior Debt shall not have accelerated the maturity thereof, the holder of
this Subordinated Note shall have the right to accelerate the maturity of this
Subordinated Note provided that written notice thereof shall have been received
by the Administrative Agent under the Term Loan Agreement simultaneously with
any such acceleration; however, such holder shall not be entitled to receive any
payment in excess of the regularly scheduled payments of principal and interest
unless payment in full shall have been made on all Senior Debt. Notwithstanding
the foregoing provisions of this paragraph, in the event of the acceleration of
the maturity of this Subordinated Note, the holders of the Senior Debt shall
have the right, on a one-time only basis with respect to any separate payment
default on this Subordinated Note, by written notice (which notice shall state
that it is intended to temporarily postpone the commencement of any actions as a
result of the acceleration of this Subordinated Note) to the holder of this
Subordinated Note, to require postponement of the commencement of any actions as
a result of such acceleration for a period not to exceed 30 days, and during
such 30-day period, the holder of this Subordinated Note shall not take any
action or institute any proceeding as a result of such acceleration.
5.    Subject to the foregoing paragraphs 1, 2 and 3 above, in the event that
any non-payment default (a default other than a default in the payment of
principal or interest) shall occur and be continuing with respect to this
Subordinated Note the holders of this Subordinated Note may accelerate the
maturity hereof, provided that written notice thereof shall have been received
by the Administrative Agent under the Term Loan Agreement simultaneously with
any such acceleration, however, the holder of this Subordinated Note shall not
be entitled to receive any payment in excess of the regularly scheduled payments
of principal and interest hereon unless payment in full shall have been made of
all Senior Debt. Notwithstanding the provisions of the foregoing sentence, and
subject to the provisions of paragraph 7 below, prior to the acceleration of the
maturity of any Senior Debt, if the holders of such Senior Debt provide written
notice of such non-payment default (which notice shall state that it is intended
to temporarily block actions as a result of acceleration of this Subordinated
Note), to the Borrower and the holder of this Subordinated Note, then for a
period ending upon the earlier of (i) 90 days after receipt of such written
notice, or (ii) the date of acceleration of the maturity of any Senior Debt (the
“Postponement Period”), the holder of this Subordinated Note shall postpone the
commencement of any actions as a result of the acceleration of this Subordinated
Note unless payment in full shall have been made of all Senior Debt. Subject to
the provisions of paragraph 1 above, after the end of such Postponement Period
the holder of this Subordinated Note may accelerate the maturity hereof if there
exists a default which would permit such acceleration.
6.    (a)    No premium or default rate of interest shall accrue or become
payable on this Subordinated Note prior to an event of default with respect to
this Subordinated Note or the agreement under which it was issued.
(b)    As long as any Senior Debt remains unpaid the holder of this Subordinated
Note will not (i) exchange this Subordinated Note for any equity security of the
Borrower, (ii) forgive any portion of this Subordinated Note, (iii) accept any
collateral to secure the indebtedness of the Borrower under this Subordinated
Note, or (iv) receive any optional prepayment with respect to this Subordinated
Note if such prepayment would constitute an event of default with respect to any
Senior Debt.
7.    Anything in the foregoing subordination provisions to the contrary
notwithstanding, during any 360-day period:
(i)    no more than one Block Period or Postponement Period may be called by the
holders of Senior Debt;
(ii)    the maximum aggregate number of days (whether or not consecutive) for
which payments under the Subordinated Notes may be blocked pursuant to clause
(i) of paragraph 2 and the Block Period is 120 days (for example, if a 60-day
period under clause (i) of paragraph 2 has been called, the maximum Block Period
that may be called within a 360-day period is 60 days; conversely, if a 120-day
Block Period has already been called during such 360-day period no additional
blockage under said clause (i) of paragraph 2 shall be available); and
(iii)    the maximum aggregate number of days (whether or not consecutive) for
which payments under the Subordinated Notes may be blocked pursuant to clause
(i) of paragraph 2 and the Postponement Period is 90 days (for example, if a
60-day period under clause (i) of paragraph 2 has been called, the maximum
Postponement Period that may be called within a 360-day period is 30 days;
conversely, if a 90-day Postponement Period has already been called during such
360-day period, no additional blockage under said clause (i) of paragraph 2
shall be available).
No present or future holder of Senior Debt shall be prejudiced in his right to
enforce subordination of this Subordinated Note by any act or failure to act on
the part of the Borrower. The provisions of this Subordinated Note are solely
for the purpose of defining the relative rights of the holders of Senior Debt on
the one hand and the holder of this Subordinated Note on the other hand and
nothing herein shall impair as between the Borrower and the holder of this
Subordinated Note the obligation of the Borrower, which is unconditional and
absolute, to pay to the holder hereof the principal, premium, if any, and
interest hereon in accordance with its terms, nor shall anything herein prevent
the holder of this Subordinated Note from exercising all remedies otherwise
permitted by applicable law or hereunder upon default hereunder, subject to the
rights, if any, under this Subordinated Note of holders of Senior Debt to
receive cash, property or securities otherwise payable or deliverable to the
holder of this Subordinated Note.
In the event any payment or distribution of any kind or character, whether in
cash, property or securities, shall be made upon or in respect of any
Subordinated Note in contravention of any of the provisions of this Section ___
such payment or distribution shall be paid over by the holder or holders of the
Subordinated Notes receiving the same to the holders of outstanding Senior Debt
for pro rata application in payment thereof, unless and until such Senior Debt
shall have been paid or satisfied in full.
Any notice from the holders of Senior Debt permitted by paragraphs 2, 3, 4 or 5
hereof must be in writing and shall be executed by the holders of not less than
662/3% of the aggregate principal amount of all Senior Debt then outstanding.
The Borrower agrees, for the benefit of the holders of Senior Debt, that in the
event that this Subordinated Note or any portion hereof shall become due and
payable before its expressed maturity for any reason other than the mere passage
of time (a) the Borrower will give prompt notice in writing of such happening to
the holders of Senior Debt and (b) any and all Senior Debt shall forthwith
become immediately due and payable upon demand by the holders thereof,
regardless of the expressed maturity thereof.
Each and every holder of this Subordinated Note by acceptance hereof shall
undertake and agree for the benefit of each holder of Senior Debt to execute,
verify, deliver and file any proofs of claim, consents, assignments or other
instruments which any holder of Senior Debt may at any time require in order to
prove and realize upon any rights or claims pertaining to this Subordinated Note
and to effectuate the full benefit of the subordination contained herein, and
upon failure of the holder of this Subordinated Note to do so, any such holder
of Senior Debt shall be deemed to be irrevocably appointed the agent and
attorney-in-fact of the holder of this Subordinated Note to execute, verify,
deliver and file any such proofs of claim, consents, assignments or other
instruments.
By accepting this Subordinated Note, each holder hereof shall agree to honor its
agreements set forth in this Section ___ as such agreements relate to current
and future holders of Senior Debt notwithstanding any and all other rights and
remedies it may have against the Borrower pursuant to any other provision of
this Agreement.







EXHIBIT G
FORM OF OPTIONAL PREPAYMENT NOTICE
[INSERT DATE]
PNC Bank, National Association, as Administrative Agent
PNC Agency Services
PNC Firstside Center
5th Floor
500 First Avenue
Pittsburgh PA 15219
Attention: _____________


Re:    Triton Container International Limited Term Loan Agreement
Gentlemen and Ladies:


Please refer to the Term Loan Agreement dated as of November 30, 2018 among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended or otherwise
modified from time to time, the “Term Loan Agreement”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Term Loan
Agreement.
[IF PREPAYMENT IS TO BE MADE ON A PAYMENT DATE INCLUDE THE FOLLOWING: We are in
receipt of the invoice from the Administrative Agent, dated [________], with
respect to the payments due under the Term Loan Agreement on [INSERT PAYMENT
DATE]. We hereby advise you that we intend to remit to the Administrative Agent
on [INSERT PAYMENT DATE] the amount of $[__________], to be applied as follows:
1.    Apply $[principal amount on invoice] against principal due on [INSERT
PAYMENT DATE];
2.    Apply $[interest amount on invoice] for accrued interest due on [INSERT
PAYMENT DATE]; and
3.    Apply $[optional Prepayment amount] against the aggregate principal
balance as further described below]]
Pursuant to Section 6.2(b) of the Term Loan Agreement, the Borrower gives you
notice that it intends to make an optional prepayment of the Loans as follows:
(a)    Date of Optional Prepayment: _____________, 20__.
(b)    Amount of Optional Prepayment in aggregate (component amounts set forth
below): $[optional Prepayment amount].
(i)    Amount of the principal balance to be prepaid: $__________________.
(ii)    Amount of accrued interest to be prepaid with respect to the principal
balance prepaid pursuant to the preceding clause (b)(i): $_________________.
(iii)    Any other applicable amount(s) payable pursuant to Section 7.1, Section
7.4 or Section 7.3 of the Term Loan Agreement with respect to the principal
balance prepaid pursuant to the preceding clause (b)(i): $________________.
The Borrower hereby confirms that the foregoing optional prepayment is being
made in accordance with the provisions of Section 6.2 of the Term Loan
Agreement.
[Signature on next page.]



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this notice
as of the date first above written.
Triton Container International Limited
By:    
Name:    
Title:    












EXHIBIT H-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Please refer to the Term Loan Agreement dated as of November 30, 2018 among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended or otherwise
modified from time to time, the “Term Loan Agreement”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Term Loan
Agreement.
Pursuant to the provisions of Section 7.6(g)(ii)(2)(c) of the Term Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






EXHIBIT H-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Please refer to the Term Loan Agreement dated as of November 30, 2018 among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended or otherwise
modified from time to time, the “Term Loan Agreement”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Term Loan
Agreement.
Pursuant to the provisions of Sections 7.6(g)(ii)(2)(c) and 14.10 of the Term
Loan Agreement, the undersigned hereby certifies that (i) it is the sole record
and beneficial owner of the participation in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




EXHIBIT H-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Please refer to the Term Loan Agreement dated as of November 30, 2018 among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended or otherwise
modified from time to time, the “Term Loan Agreement”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Term Loan
Agreement.
Pursuant to the provisions of Sections 7.6(g)(ii)(2)(d) and 14.10 of the Term
Loan Agreement, the undersigned hereby certifies that (i) it is the sole record
owner of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT H-4


[U.S. Tax Compliance Certificate]


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Please refer to the Term Loan Agreement dated as of November 30, 2018 among
Triton Container International Limited, various lenders party thereto and PNC
Bank, National Association, as Administrative Agent (as amended or otherwise
modified from time to time, the “Term Loan Agreement”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Term Loan
Agreement.
Pursuant to the provisions of Section 7.6(g)(ii)(2)(d) of the Term Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Term Loan Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:   
 
Name:








